EXHIBIT 10.1

EXECUTION VERSION

Published CUSIP Number: [                    ]

AMENDMENT NO. 1 TO SENIOR

SECURED REVOLVING CREDIT AGREEMENT

This AMENDMENT NO. 1 (this “Amendment) with respect to the Senior Secured
Revolving Credit Agreement, dated as of March 11, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
is made as of May 10, 2012, among THL CREDIT, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time party to the Credit Agreement as lenders (the “Lenders”), ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and solely for purposes of Section 2.8, THL CREDIT
HOLDINGS, INC., a Delaware corporation (“THLH”), THL CORPORATE FINANCE LLC, a
Delaware limited liability company (“THLFL”), THL Corporate Finance, Inc., a
Delaware corporation (“THLFI”), THL Credit YP Holdings LLC, a Delaware limited
liability company (“THLYPL”), and THL Credit YP Holdings Inc., a Delaware
corporation (together with THLH, THLFL, THLFI and THLYPL, the “Subsidiary
Guarantors”, and together with the Borrower, the “Obligors”). Capitalized terms
not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement (as amended hereby).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement (including, without
limitation, increasing the aggregate Commitments to $140,000,000.00, extending
the maturity date to May 10, 2016, and permitting a new term loan facility) and
the Lenders signatory hereto and the Administrative Agent have agreed to do so
on the terms and subject to the conditions contained in this Amendment.

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION I AMENDMENT TO CREDIT AGREEMENT

Effective as of the Effective Date (as defined below), and subject to the terms
and conditions set forth below, the Credit Agreement is hereby amended as
follows:

(a) The Credit Agreement is hereby amended as described in the marked version
attached hereto as Exhibit A.



--------------------------------------------------------------------------------

(b) The Schedules to the Credit Agreement are hereby amended by deleting
Schedules 1.01(b), 3.11(a), 3.11(b) and 3.12(a) thereto and replacing it with
Schedules 1.01(b), 3.11(a), 3.11(b) and 3.12(a) attached hereto.

SECTION II MISCELLANEOUS

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Effective Date”) on which the Borrower and each
Subsidiary Guarantor party hereto have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

(a) Documents. The Administrative Agent shall have received each of the
following documents, each of which shall be reasonably satisfactory to the
Administrative Agent (and to the extent specified below to each Lender) in form
and substance:

(1) Executed Counterparts. From each party hereto either (1) a counterpart of
this Amendment signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission or electronic mail of a signed signature page to this
Amendment) that such party has signed a counterpart of this Amendment.

(2) Guarantee and Security Agreement. The Amended and Restated Guarantee, Pledge
and Security Agreement, dated as of the date hereof, among the Borrower, the
Subsidiary Guarantors, the Administrative Agent, the administrative agent under
the Term Loan Credit Facility, each holder (or a representative, agent or
trustee therefor) from time to time of any Secured Longer-Term Indebtedness, if
any, and the Collateral Agent (the “Amended and Restated Guarantee and Security
Agreement”), duly executed and delivered by each of the parties thereto.

(3) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering this Amendment and such
other matters as the Administrative Agent may reasonably request (and the
Borrower hereby instructs such counsel to deliver such opinion to the Lenders
and the Administrative Agent).

(4) Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Amendment and the other Loan Document to which it is a party,
(x) resolutions of the board of directors or similar governing body of each
Obligor approving and authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Effective Date, certified as of the
Effective Date by its secretary or an assistant secretary as being in full force
and effect without modification or amendment, (y) a good standing certificate
from the applicable Governmental

 

2



--------------------------------------------------------------------------------

Authority of each Obligor’s jurisdiction of incorporation, organization or
formation and in each jurisdiction in which it is qualified as a foreign
corporation or other entity to do business, each dated a recent date prior to
the Effective Date, and (z) such other documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Amendment and any other legal matters relating to the Obligors, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel.

(5) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in Sections 4.02(a) and (c) of the Credit Agreement (as amended
hereby).

(b) Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Obligors, confirming
the priority of the Liens in favor of the Collateral Agent created pursuant to
the Security Documents and revealing no liens on any of the assets of the
Borrower or its Subsidiaries except for Liens permitted under Section 6.02 of
the Credit Agreement (as amended hereby) or Liens to be discharged on or prior
to the Effective Date pursuant to documentation satisfactory to the
Administrative Agent. Subject to Section 5.08(c)(ii) of the Credit Agreement,
all UCC financing statements, control agreements and other documents or
instruments required to be filed or executed and delivered in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a first
priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code) shall have been
properly filed or executed and delivered in each jurisdiction required.

(c) Financial Statements. The Administrative Agent shall have received prior to
the Effective Date the final versions, approved by the Board of Directors of the
Borrower, of the consolidated statements of assets and liabilities and the
related consolidated statements of operations, changes in net assets and cash
flows and related schedules of investments of the Borrower and its Subsidiaries
as of and for the fiscal year ended December 31, 2011 and the fiscal quarter
ended March 31, 2012.

(d) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing.

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

3



--------------------------------------------------------------------------------

(f) Solvency Certificate. On Effective Date, the Administrative Agent shall have
received a solvency certificate of the chief financial officer of the Borrower
dated as of the Effective Date and addressed to the Administrative Agent and the
Lenders, and in form, scope and substance reasonably satisfactory to the
Administrative Agent, with appropriate attachments and demonstrating that both
before and after giving effect to the Amendment, (a) the Borrower will be
Solvent on a unconsolidated basis, and (b) each Subsidiary Guarantor will be
Solvent on a consolidated basis with the other Obligors.

(g) Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect.

(h) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing on Effective Date, including any
up-front fee due to any Lender on the Effective Date.

(i) Default. No Default or Event of Default shall have occurred and be
continuing under this Amendment or under any Material Indebtedness immediately
before and after giving effect to the Amendment, any incurrence of Indebtedness
under the Credit Agreement and the use of the proceeds thereof on a pro forma
basis.

(j) Financial Covenants. The Borrower is in pro forma compliance with each of
the covenants set forth in Sections 6.07(a), (b), (d) and (e) of the Credit
Agreement at the time of the Effective Date.

(k) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

(l) Patriot Act. The Administrative Agent and each Lender shall have received
all documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent and each such Lender.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Effective Date and after giving
effect to this Amendment:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and each Subsidiary Guarantor party hereto, and constitutes a legal,
valid and binding obligation of the Borrower and each Subsidiary Guarantor party
hereto enforceable in accordance with its terms. The Credit Agreement, as
amended by the Amendment, constitutes the legal, valid and binding obligation of
the Borrower enforceable in accordance with its respective terms.

 

4



--------------------------------------------------------------------------------

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct is all respects) on and as of
the Effective Date or as to any such representations and warranties that refer
to a specific date, as of such specific date, with the same effect as though
made on and as of the Effective Date.

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent, (but excluding, for the avoidance of doubt,
the allocated costs of internal counsel).

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section I.

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantors under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 

5



--------------------------------------------------------------------------------

2.8. Consent and Affirmation.

(a) Without limiting the generality of the foregoing, by its execution hereof,
each of the Borrower and the Subsidiary Guarantors hereby to the extent
applicable as of the Effective Date (a) consents to this Amendment and the
transactions contemplated hereby, (b) agrees that the Amended and Restated
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (c) confirms its guarantee (solely in the case of
Subsidiary Guarantors) and affirms its obligations under the Amended and
Restated Guarantee and Security Agreement and confirms its grant of a security
interest in its assets as Collateral for the Secured Obligations (as defined in
the Amended and Restated Guarantee and Security Agreement), and (d) acknowledges
and affirms that such guarantee and/or grant is in full force and effect in
respect of, and to secure, the Secured Obligations (as defined in the Amended
and Restated Guarantee and Security Agreement).

(b) Without limiting the generality of the foregoing, by its execution hereof,
each Lender hereby consents to the Amended and Restated Guarantee and Security
Agreement in the form attached hereto as Exhibit B.

2.9. New Notes. Each Lender that returns the promissory note previously issued
and payable to such Lender under the Credit Agreement shall have the right to
exchange such promissory note for a new promissory note payable to such Lender
in the form attached hereto as Exhibit C.

[Signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

THL CREDIT, INC., as Borrower By:  

/s/ James K. Hunt

Name:   James K. Hunt Title:   Chief Executive Officer



--------------------------------------------------------------------------------

THL CREDIT HOLDINGS, INC., as Subsidiary Guarantor By:  

/s/ James K. Hunt

Name:   James K. Hunt Title:   Chief Executive Officer



--------------------------------------------------------------------------------

THL CORPORATE FINANCE, INC., as Subsidiary Guarantor By:  

/s/ James K. Hunt

Name:   James K. Hunt Title:   Chief Executive Officer



--------------------------------------------------------------------------------

THL CORPORATE FINANCE LLC, as Subsidiary Guarantor By:  

/s/ James K. Hunt

Name:   James K. Hunt Title:   Chief Executive Officer



--------------------------------------------------------------------------------

THL Credit YP Holdings LLC, as Subsidiary Guarantor By:  

/s/ James K. Hunt

Name:   James K. Hunt Title:   Chief Executive Officer



--------------------------------------------------------------------------------

THL Credit YP Holdings Inc., as Subsidiary Guarantor By:  

/s/ James K. Hunt

Name:   James K. Hunt Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and a Lender By:  

/s/ Patrick Frisch

Name:   Patrick Frisch Title:   Managing Director



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Frank Lambrinos

Name:   Frank Lambrinos Title:   Authorized Signatory



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:  

/s/ Doreen Barr

Name:   Doreen Barr Title:   Director



--------------------------------------------------------------------------------

ONEWEST BANK, FSB, as a Lender By:  

/s/ David Ligon

Name:   David Ligon Title:   EVP



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

/s/ Jacob Garcia

Name:   Jacob Garcia Title:   Vice President



--------------------------------------------------------------------------------

CITY NATIONAL BANK, as a Lender By:  

/s/ Brandon Feitelson

Name:   Brandon Feitelson Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Alex Duka

Name:   Alex Duka Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

SENIOR SECURED

REVOLVING CREDIT AGREEMENT

dated as of

March 11, 2011

and Amended by AMENDMENT NO. 1

dated as of

May 10, 2012

among

THL CREDIT, INC.

as Borrower

The LENDERS Party Hereto

and

ING CAPITAL LLC

as Administrative Agent,

Arranger and Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    DEFINITIONS   

SECTION 1.01.

  

Defined Terms

     1   

SECTION 1.02.

  

Classification of Loans and Borrowings

     2528   

SECTION 1.03.

  

Terms Generally

     2528   

SECTION 1.04.

  

Accounting Terms; GAAP

     2628    ARTICLE II    THE CREDITS   

SECTION 2.01.

  

The Commitments

     2629   

SECTION 2.02.

  

Loans and Borrowings

     2729   

SECTION 2.03.

  

Requests for Borrowings

     2729   

SECTION 2.04.

  

Funding of Borrowings

     2830   

SECTION 2.05.

  

Interest Elections

     2831   

SECTION 2.06.

  

Termination, Reduction or Increase of the Commitments

     3032   

SECTION 2.07.

  

Repayment of Loans; Evidence of Debt

     3234   

SECTION 2.08.

  

Prepayment of Loans

     3335   

SECTION 2.09.

  

Fees

     3538   

SECTION 2.10.

  

Interest

     3638   

SECTION 2.11.

  

Alternate Rate of Interest

     3739   

SECTION 2.12.

  

Increased Costs

     3740   

SECTION 2.13.

  

Break Funding Payments

     3841   

SECTION 2.14.

  

Taxes

     3942   

SECTION 2.15.

  

Payments Generally; Pro Rata Treatment: Sharing of Set-offs

     4245   

SECTION 2.16.

  

Defaulting Lenders

     4447   

SECTION 2.17.

  

Mitigation Obligations; Replacement of Lenders

     4447    ARTICLE III    REPRESENTATIONS AND WARRANTIES   

SECTION 3.01.

  

Organization; Powers

     4549   

SECTION 3.02.

  

Authorization; Enforceability

     4549   

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     4649   

SECTION 3.04.

  

Financial Condition; No Material Adverse Effect

     4649   

SECTION 3.05.

  

Litigation

     4650   

SECTION 3.06.

  

Compliance with Laws and Agreements

     4750   

SECTION 3.07.

  

Taxes

     4750   

 

(i)



--------------------------------------------------------------------------------

SECTION 3.08.

  

ERISA

     4750   

SECTION 3.09.

  

Disclosure

     4751   

SECTION 3.10.

  

Investment Company Act; Margin Regulations.

     4851   

SECTION 3.11.

  

Material Agreements and Liens

     4852   

SECTION 3.12.

  

Subsidiaries and Investments

     4952   

SECTION 3.13.

  

Properties

     4952   

SECTION 3.14.

  

Solvency

     4953   

SECTION 3.15.

  

Affiliate Agreements

     4953   

SECTION 3.16.

  

Structured Subsidiaries

     5053    ARTICLE IV    CONDITIONS   

SECTION 4.01.

  

Effective Date

     5053   

SECTION 4.02.

  

Each Credit Event

     5256    ARTICLE V    AFFIRMATIVE COVENANTS   

SECTION 5.01.

  

Financial Statements and Other Information

     5357   

SECTION 5.02.

  

Notices of Material Events

     5659   

SECTION 5.03.

  

Existence; Conduct of Business

     5659   

SECTION 5.04.

  

Payment of Obligations

     5660   

SECTION 5.05.

  

Maintenance of Properties; Insurance

     5660   

SECTION 5.06.

  

Books and Records; Inspection and Audit Rights

     5760   

SECTION 5.07.

  

Compliance with Laws and Agreements

     5761   

SECTION 5.08.

  

Certain Obligations Respecting Subsidiaries; Further Assurances

     5761   

SECTION 5.09.

  

Use of Proceeds

     6064   

SECTION 5.10.

  

Status of RIC and BDC

     6164   

SECTION 5.11.

  

Investment Policies

     6164   

SECTION 5.12.

  

Portfolio Valuation and Diversification Etc.; Risk Factor Ratings

     6164   

SECTION 5.13.

  

Calculation of Borrowing Base

     6468    ARTICLE VI    NEGATIVE COVENANTS   

SECTION 6.01.

  

Indebtedness

     7174   

SECTION 6.02.

  

Liens

     7276   

SECTION 6.03.

  

Fundamental Changes

     7276   

SECTION 6.04.

  

Investments

     7477   

SECTION 6.05.

  

Restricted Payments

     7478   

SECTION 6.06.

  

Certain Restrictions on Subsidiaries

     7579   

SECTION 6.07.

  

Certain Financial Covenants

     7679   

SECTION 6.08.

  

Transactions with Affiliates

     7680   

 

(ii)



--------------------------------------------------------------------------------

SECTION 6.09.

  

Lines of Business

     7780   

SECTION 6.10.

  

No Further Negative Pledge

     7780   

SECTION 6.11.

  

Modifications of Indebtedness and Affiliate Agreements

     7781   

SECTION 6.12.

  

Payments of Longer-Term Indebtedness

     7881   

SECTION 6.13.

  

Modification of Investment Policies

     7882   

SECTION 6.14.

  

SBIC Guarantee

     7882    ARTICLE VII    EVENTS OF DEFAULT    ARTICLE VIII    THE
ADMINISTRATIVE AGENT   

SECTION 8.01.

  

Appointment of the Administrative Agent

     8185   

SECTION 8.02.

  

Capacity as Lender

     8185   

SECTION 8.03.

  

Limitation of Duties; Exculpation

     8286   

SECTION 8.04.

  

Reliance

     8286   

SECTION 8.05.

  

Sub-Agents

     8286   

SECTION 8.06.

  

Resignation; Successor Administrative Agent

     8387   

SECTION 8.07.

  

Reliance by Lenders

     8387   

SECTION 8.08.

  

Modifications to Loan Documents

     8387    ARTICLE IX    MISCELLANEOUS   

SECTION 9.01.

  

Notices; Electronic Communications

     8488   

SECTION 9.02.

  

Waivers; Amendments

     8690   

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     8892   

SECTION 9.04.

  

Successors and Assigns

     8993   

SECTION 9.05.

  

Survival

     9397   

SECTION 9.06.

  

Counterparts; Integration; Effectiveness; Electronic Execution

     9397   

SECTION 9.07.

  

Severability

     9498   

SECTION 9.08.

  

Right of Setoff

     9498   

SECTION 9.09.

  

Governing Law; Jurisdiction; Etc

     9498   

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     9599   

SECTION 9.11.

  

Judgment Currency

     9599   

SECTION 9.12.

  

Headings

     96100   

SECTION 9.13.

  

Treatment of Certain Information; Confidentiality

     96100   

SECTION 9.14.

  

USA PATRIOT Act

     97101   

SECTION 9.15.

  

Termination

     97101   

 

(iii)



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)   -   Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b)   -   Commitments SCHEDULE 1.01(c)   -   Risk Factors SCHEDULE 1.01(d)  
-   Eligibility Criteria SCHEDULE 3.11(a)   -   Material Agreements SCHEDULE
3.11(b)   -   Liens SCHEDULE 3.12(a)   -   Subsidiaries SCHEDULE 3.12(b)   -  
Investments SCHEDULE 6.08   -   Certain Affiliate Transactions

 

EXHIBIT A   -   Form of Assignment and Assumption EXHIBIT B   -   Form of
Borrowing Base Certificate EXHIBIT C   -   Form of Promissory Note EXHIBIT D   -
  Form of Borrowing Request

 

(iv)



--------------------------------------------------------------------------------

SENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of March 11, 2011 ( this
“Agreement”), among THL CREDIT, INC., a Delaware corporation (the “Borrower”),
the LENDERS party hereto, and ING CAPITAL LLC, as Administrative Agent.

WHEREAS, the Borrower has requested that the Lenders (as defined herein) extend
credit to the Borrower from time to time pursuant to the commitments as set
forth herein and the Lenders have agreed to extend such credit upon the terms
and conditions hereof.; and

WHEREAS, the Borrower and the Lenders have agreed to amend this Agreement
pursuant to the Amendment No. 1, dated as of May 10, 2012.

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below and the terms defined in Section 5.13 have the
meanings assigned thereto in such section:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans constituting such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Borrowing Base.

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Borrowing Base.

“Adjusted LIBO Rate” means, for the Interest Period for any Eurocurrency
Borrowing, an interest rate per annum (rounded upwards, if necessary, to the
next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period multiplied
by (b) the Statutory Reserve Rate for such Interest Period.

“Administrative Agent” means ING, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Agent’s Account” means an account designated by the
Administrative Agent in a notice to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Advance Rate” has the meaning assigned to such term in Section 5.13.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

“Affiliate Agreements” means, collectively, (a) the Investment Advisory
Agreement, dated as of April 1, 2010, between the Borrower and the Investment
Advisor, (b) the Administration Agreement, dated as of July 23, 2009, between
the Borrower and the Investment Advisor and (c) the License Agreement, dated as
of September 15, 2009, by and among Thomas H. Lee Partners, L.P., the Borrower
and THL Credit Advisors, LLC.

“Affiliate Investment” means any Investment in a Person in which the Borrower or
any of its Subsidiaries owns or controls more than 25% of the Equity Interests.

“Agency Account” has the meaning assigned to such term in Section 5.08(c)(v).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate for such day plus 1/2 of 1% and (c) the LIBO Rate for deposits in U.S.
dollars for a period of three (3) months plus 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
such LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate, or such LIBO Rate,
as the case may be.

“Amendment No. 1” means the Amendment No. 1 to Senior Secured Revolving Credit
Agreement, dated as of May 10, 2012, among the Borrower, the Subsidiary
Guarantors, the Lenders party thereto and the Administrative Agent.

“Amendment No. 1 Effective Date” means May 10, 2012.

“Applicable Commitment Fee Rate” means, with respect to any day during the
period commencing on the Amendment No. 1 Effective Date and ending on the
earlier of the date the Commitments are terminated and the Revolving Termination
Date, a rate per annum equal to (x) 1.00%, if the utilized portion of the
aggregate Commitments as of the close of business on such day (after giving
effect to borrowings, prepayments and commitment reductions on such day) is less
than or equal to an amount equal to fiftythirty five percent (5035%) of such
aggregate Commitments and (y) 0.50% if the utilized portion of the aggregate
Commitments as of the close of business on such day (after giving effect to
borrowings, prepayments and commitment reductions on such day) is greater than
an amount equal to fiftythirty five percent (5035%) of such aggregate
Commitments.

For purposes of determining the Applicable Commitment Fee Rate, the Commitments
shall be deemed to be utilized to the extent of the outstanding Loans of all
Lenders.

 

2



--------------------------------------------------------------------------------

“Applicable Margin” means, ( a) with respect to any ABR Loan, 2.50% per annum;
and (b) with respect to any Eurocurrency Loan, 3.50% per annum. rate determined
on a daily basis according to the following pricing grid:

 

     If the utilized portion of the
aggregate Commitments as of
the close of business on such
day (after giving effect to
borrowings, prepayments and
commitment reductions on such
day) is greater than 35% of the
aggregate Commitments as of
such date     If the utilized portion of the
aggregate Commitments as of
the close of business on such
day (after giving effect to
borrowings, prepayments and
commitment reductions on such
day) is less than or equal to
35% of the aggregate
Commitments as of such date        When
Step-Down
Condition is
not satisfied     When
Step-Down
Condition is
satisfied     When
Step-Down
Condition is
not satisfied     When
Step-Down
Condition is
satisfied  

Eurodollar Loans

     3.25 %      3.00 %      3.50 %      3.25 % 

ABR Loans

     2.25 %      2.00 %      2.50 %      2.25 % 

“Step-Down Condition” means as of any day the Borrower (i) has, on that day, a
long-term issuer rating of BBB- or higher from Standard and Poor’s or Fitch
Ratings Ltd. or (ii) has a Stockholders’ Equity as of the most recently
completed quarter of $350,000,000 or more.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitments. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.

“Approved Dealer” means (a) in the case of any Eligible Portfolio Investment
that is not a U.S. Government Security, a bank or a broker-dealer registered
under the Securities Exchange Act of 1934 of nationally recognized standing or
an Affiliate thereof and (b) in the case of a U.S. Government Security, any
primary dealer in U.S. Government Securities, in the case of each of clauses
(a) and (b) above, as set forth on Schedule 1.01(a) or any other bank or
broker-dealer acceptable to the Administrative Agent in its reasonable
determination.

“Approved Pricing Service” means a pricing or quotation service as set forth in
Schedule 1.01(a) or any other pricing or quotation service approved by the Board
of Directors of the Borrower and designated in writing to the Administrative
Agent (which designation shall be accompanied by a copy of a resolution of the
Board of Directors of the Borrower that such pricing or quotation service has
been approved by the Borrower).

“Approved Third-Party Appraiser” means any Independent nationally recognized
third-party appraisal firm engaged by the Borrower, at its own expense, as part
of its valuation procedures or any other third-party appraisal firm mutually
agreed to between the Borrower and the Administrative Agent.. It Notwithstanding
the foregoing, it is understood and agreed that each of Houlihan Lokey Howard &
Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine and Company, Lincoln
Advisors, and Valuation Research Corporation shall be deemed to be “Approved
Third-Party AppraisersAppraiser.”

 

3



--------------------------------------------------------------------------------

“Asset Coverage Ratio” means, on a consolidated basis for Borrower and its
Subsidiaries, the ratio which the value of total assets, less all liabilities
and indebtedness not represented by Senior Securities, bears to the aggregate
amount of Senior Securities representing indebtedness of the Borrower and its
Subsidiaries (all as determined pursuant to the Investment Company Act and any
orders of the SEC issued to the Borrower thereunder). For clarity, the
calculation of the Asset Coverage Ratio shall be made in accordance with any
exemptive order issued by the Securities and Exchange Commission under
Section 6(c) of the Investment Company Act relating to the exclusion of any
Indebtedness of any SBIC Subsidiary from the definition of Senior Securities
only so long as (a) such order is in effect, and (b) no obligations have become
due and owing pursuant to the terms of any Permitted SBIC Guarantee.

“Asset Sale” means a sale, lease or sub lease (as lessor or sublessor), sale and
leaseback, assignment, conveyance, transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Obligor’s assets or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired; provided, however, the term “Asset
Sale” as used in this Agreement shall not include the disposition of Portfolio
Investments originated by the Borrower and immediately transferred to a
Structured Subsidiary pursuant to the terms of Section 6.03(e) hereof.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.06(f).

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolver Termination Date and the date of
termination of the Commitments.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurocurrency Loans that have the same Interest Period.

“Borrowing Base” has the meaning assigned to such term in Section 5.13.

“Borrowing Base Certificate” means a certificate of a Financial Officer of the
Borrower, substantially in the form of Exhibit B and appropriately completed.

 

4



--------------------------------------------------------------------------------

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit D hereto or
such other form as is reasonably acceptable to the Administrative Agent.

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed and (b) if such day relates to a borrowing of, a payment or
prepayment of principal of or interest on, a continuation or conversion of or
into, or the Interest Period for, a Eurocurrency Borrowing, or to a notice by
the Borrower with respect to any such borrowing, payment, prepayment,
continuation, conversion, or Interest Period, that is also a day on which
dealings in deposits denominated in Dollars are carried out in the London
interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars (measured in terms of the Dollar Equivalent thereof) which is a
freely convertible currency.

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) Short-Term U.S. Government Securities (as defined in Section 5.13);

(b) investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof, provided that
such certificates of deposit, banker’s acceptances and time deposits are held in
a securities account (as defined in the Uniform Commercial Code) through which
the Collateral Agent can perfect a security interest therein and (ii) having, at
such date of acquisition, a credit rating of at least A-1 from S&P and at least
P-1 from Moody’s;

(d) fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition

 

5



--------------------------------------------------------------------------------

or (ii) an Approved Dealer having (or being a member of a consolidated group
having) at such date of acquisition, a credit rating of at least A-1 from S&P
and at least P-1 from Moody’s;

(e) certificates of deposit or bankers’ acceptances with a maturity of ninety
(90) days or less of any financial institution that is a member of the Federal
Reserve System having combined capital and surplus and undivided profits of not
less than $1,000,000,000; and

(f) investments in money market funds and mutual funds which invest
substantially all of their assets in Cash or assets of the types described in
clauses (a) through (e) above;

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, certificates of
deposit or repurchase agreements) shall not include any such investment
representing more than 25% of total assets of the Obligors in any single issuer;
and (iv) in no event shall Cash Equivalents include any obligation that is not
denominated in Dollars.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), other than THL Credit Partners BDC
Holdings, L.P. (so long as it is Controlled by the Permitted Holders) or THL
Credit Opportunities, L.P. (so long as it is Controlled by the Permitted
Holders), of shares representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding capital stock of the Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
requisite members of the board of directors of the Borrower nor (ii) appointed
by a majority of the directors so nominated; or (c) the acquisition of direct or
indirect Control of the Borrower by any Person or group other than the Permitted
Holders.

“Change in Law” means (a) the adoption of any law, rule or regulation or treaty
after the Amendment No. 1 Effective Date, (b) any change in any law, rule or
regulation or treaty or in the interpretation, implementation or application
thereof by any Governmental Authority after the Amendment No. 1 Effective Date
or (c) compliance by any Lender (or, for purposes of Section 2.12(b), by any
lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the Amendment No. 1 Effective
Date, provided that, notwithstanding anything herein to the contrary, (I) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives in connection therewith and (II) all requests,
rules, guidelines or directives promulgated by the Bank Forfor International
Settlements, the Basel Committee On Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law” regardless of the date enacted, adopted or issued.

 

6



--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means ING Capital LLC in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, as such commitment may be (a) reduced from time to time pursuant
to Sections 2.06 and 2.08(c) and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initialaggregate amount of each Lender’s Commitment as of the Amendment No. 1
Effective Date is set forth on Schedule 1.01(b), or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment, as
applicable. The aggregate amount of the Lenders’ Commitments as of the Amendment
No. 1 Effective Date is $115,000,000140,000,000. “Commitment Increase” has the
meaning assigned to such term in Section 2.06(f).

“Commitment Increase Date” has the meaning assigned to such term in
Section 2.06(f).

“Consolidated Adjusted Interest Expense” means, for any period with respect to
the Borrower and its Subsidiaries on a consolidated basis, cash interest paid in
respect of the stated rate of interest (including any default rate of interest,
if applicable) applicable to any Indebtedness.

“Consolidated EBIT” means, for any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income after deduction of all expenses and
other proper charges other than Taxes, Consolidated Interest Expense and
non-cash employee stock options expense and excluding (a) net realized gains or
losses, (b) net change in unrealized appreciation or depreciation, (c) gains on
re-purchases of Indebtedness, (d) the amount of interest paid-in-kind to the
Borrower or any Subsidiary (“PIK”) to the extent such amount exceeds the sum of
(i) PIK interest collected in cash (including any amortization payments on such
applicable debt instrument up to the amount of PIK interest previously
capitalized thereon) and (ii) realized gains collected in cash (net of realized
losses), provided that the amount determined pursuant to this clause (d)(ii)
shall not be less than zero, all as determined in accordance with GAAP, and
(e) other non-cash charges and gains to the extent included to calculate income.

“Consolidated Interest Coverage Ratio” means the ratio of as of the last day of
any fiscal quarter of (a) Consolidated EBIT for the four fiscal quarter period
then ending, taken as a single accounting period, to (b) Consolidated Adjusted
Interest Expense for such four fiscal quarter period.

“Consolidated Interest Expense” means, with respect to a Person and for any
period, the total consolidated interest expense (including capitalized interest
expense and interest expense attributable to Capital Lease Obligations) of such
Person and in any event shall include all interest expense with respect to any
Indebtedness in respect of which such Person is wholly or partially liable.

 

7



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Account” has the meaning assigned to such term in Section 5.08(c)(ii).

“Covered Debt Amount” means, on any date, the sum of (x) all of the Revolving
Credit Exposures of all Lenders on such date plus (y) the aggregate principal
amount of Other Covered Indebtedness outstanding on such date.

“Covered Taxes” means Taxes other than Excluded Taxes and Other Taxes.

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the AdministrativeCollateral Agent and the
Borrower, as custodian holding Portfolio Investments on behalf of the Obligors
and, pursuant to the Custodian Agreement, the Collateral Agent. The term
“Custodian” includes any agent or sub-custodian acting on behalf of the
Custodian.

“Custodian Account” means an account subject to a Custodian Agreement.

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance acceptable
to the AdministrativeCollateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has, as reasonably determined by the
Administrative Agent, (a) failed to fund any portion of its Loans within three
Business Days of the date required to be funded by it hereunder, unless, in the
case of any Loans, such Lender’s failure is based on such Lender’s reasonable
determination that the conditions precedent to funding such Loan under this
Agreement have not been met, such conditions have not otherwise been waived in
accordance with the terms of this Agreement and such Lender has advised the
Administrative Agent in writing (with reasonable detail of those conditions that
have not been satisfied) prior to the time at which such funding was to have
been made, (b) notified the Borrower, the Administrative Agent, or any Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement that it does not intend to
comply with its funding obligations under this Agreement (unless such writing or
public statement states that such position is based on such Lender’s
determination that one or more conditions precedent to funding (which conditions
precedent, together with the applicable default, if any, shall be specifically
identified in such writing) cannot be satisfied), (c) failed, within three
Business Days after request by the Administrative Agent (based on the reasonable
belief that it may not fulfill its funding obligations), to confirm in writing
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), (d) otherwise failed to pay over to
the Administrative

 

8



--------------------------------------------------------------------------------

Agent or any other Lender any other amount (other than a de minimis amount)
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) either (i) has been
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Person or its assets to be, insolvent or has a parent
company that has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy or insolvency proceeding,
or has had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment (unless in the case of any Lender referred to in this
clause (e) the Borrower and the Administrative Agent shall be satisfied in the
exercise of their respective reasonable discretion that such Lender intends, and
has all approvals required to enable it, to continue to perform its obligations
as a Lender hereunder); provided that a Lender shall not qualify as a Defaulting
Lender solely as a result of (x) an Undisclosed Administration or (y) the
acquisition or maintenance of an ownership interest in such Lender or its parent
company, or of the exercise of control over such Lender or any Person
controlling such Lender, by a Governmental Authority or instrumentality
thereof., so long as such Undisclosed Administration or ownership does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

“Dollar Equivalent” means, on any date of determination, with respect to an
amount denominated in any currency other than Dollars, the amount of Dollars
that would be required to purchase such amount of such currency on the date two
Business Days prior to such date, based upon the spot selling rate at which the
Administrative Agent offers to sell such currency for Dollars in the London
foreign exchange market at approximately 11:00 a.m., London time, for delivery
two Business Days later.

“Dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02)March 11,
2011.

“Eligible Portfolio Investment” means any Portfolio Investment held by any
Obligor (and solely for purposes of determining the Borrowing Base, Cash and
Cash Equivalents held by any Obligor) that, in each case, meets all of the
criteria set forth on Schedule 1.01(d) hereto; provided, that no Portfolio
Investment, Cash or Cash Equivalent shall constitute an Eligible Portfolio
Investment or be included in the Borrowing Base if the Collateral Agent does not
at all times maintain a first priority, perfected Lien (subject to no other
Liens other than Eligible Liens) on such Portfolio Investment, Cash or Cash
Equivalent or if such Portfolio Investment, Cash or Cash Equivalent has not been
or does not at all times continue to be Delivered (as defined in the Guarantee
and Security Agreement). Without limiting the generality of the foregoing, it is
understood and agreed that (i) any Portfolio Investments that have been
contributed or sold, purported to be contributed or sold or otherwise
transferred to any Financing Subsidiary, or held by any Financing Subsidiary, or
which secure obligations of any Financing Subsidiary, and (ii) 

 

9



--------------------------------------------------------------------------------

Special Equity Interests shall not be treated as Eligible Portfolio Investments.
Notwithstanding the foregoing, nothing herein shall limit the provisions of
Section 5.12(b)(i), which provide that, for purposes of this Agreement, all
determinations of whether an Investment is to be included as an Eligible
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any Investment that has been purchased will not be treated as an Eligible
Portfolio Investment until such purchase has settled, and any Eligible Portfolio
Investment which has been sold will not be excluded as an Eligible Portfolio
Investment until such sale has settled), provided that no such Investment shall
be included as an Eligible Portfolio Investment to the extent it has not been
paid for in full.

“Eligible Liens” means, any right of offset, banker’s lien, security interest or
other like right against the Portfolio Investments held by the Custodian
pursuant to or in connection with its rights and obligations relating to the
Custodian Account, provided that such rights are subordinated, pursuant to the
terms of the Custodian Agreement, to the first priority perfected security
interest in the Collateral created in favor of the Collateral Agent, except to
the extent expressly provided therein.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) with respect to any
Plan, the failure to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
occurrence of any nonexempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA which could result in liability
to an Lender; (h) the failure to make any required contribution to a
Multiemployer Plan or failure to make by its due date any required contribution
to any Plan; (i) the receipt by the Borrower or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any

 

10



--------------------------------------------------------------------------------

ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA; or (j) the
incurrence with respect to any “employee benefit plan” as defined in
Section 3(3) of ERISA that is sponsored or maintained by the Borrower of any
material liability for post-retirement health or welfare benefits, except as may
be required by 4980B of the Code or similar laws.

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate. For
clarity, a Loan or Borrowing bearing interest by reference to clause (c) of the
definition of the Alternate Base Rate shall not be a Eurocurrency Loan or
Eurocurrency Borrowing.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or as a result of a
present or former connection between such recipient and the jurisdiction
imposing such Tax (other than connections arising from such recipient having
become a party to any Loan Document), (b) any branch profits taxes or backup
withholding taxes imposed by the United States of America or any tax similar to
a branch profits tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 2.17(b)), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 2.14(e), except to the extent,
other than in a case of failure to comply with Section 2.14(e), that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a) and (d) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder.

“External Quoted Value” has the meaning set forth in Section 5.12(b)(ii).

“External Unquoted Value” has the meaning set forth in Section 5.12(b)(ii).

“Extraordinary Receipts” means any cash received by or paid to any Obligor on
account of any foreign, United States, state or local tax refunds, pension plan
reversions, judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, condemnation awards (and payments
in lieu thereof), indemnity payments received not in the ordinary course of
business and any purchase price adjustment received not in the ordinary course
of business in connection with any purchase agreement and proceeds of

 

11



--------------------------------------------------------------------------------

insurance (excluding, however, for the avoidance of doubt, proceeds of any
issuance of Equity Interests by the Borrower and issuances of Indebtedness by
any Obligor), provided, however, that Extraordinary Receipts shall not include
any (x) amounts that the Borrower receives from the Administrative Agent or any
Lender pursuant to Section 2.14(f), or (y) cash receipts to the extent received
from proceeds of insurance, condemnation awards (or payments in lieu thereof),
indemnity payments or payments in respect of judgments or settlements of claims,
litigation or proceedings to the extent that such proceeds, awards or payments
are received by any Person in respect of any unaffiliated third party claim
against or loss by such Person and promptly applied to pay (or to reimburse such
Person for its prior payment of) such claim or loss and the costs and expenses
of such Person with respect thereto.

“FATCA” means sections 1471- through 1474 of the Code, the United States
Treasury regulations promulgated thereunder and published guidance with respect
thereto.as of the date of this Agreement (or any amendment or successor version
that is substantially comparable and not materially more onerous to comply with)
and any current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

“Foreign Lender” means any Lender that is not (a) a citizen or resident of the
United States, (b) a corporation, partnership or other entity created or
organized in or under the laws of the United States (or any jurisdiction
thereof) or (c) any estate or trust that is subject to U.S. federal income
taxation regardless of the source of its income.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
or of any other nation, or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or

 

12



--------------------------------------------------------------------------------

indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (d) as an
account party in respect of any letter of credit or letter of guaranty issued to
support such Indebtedness or obligation; provided, that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business or customary indemnification agreements entered into in the ordinary
course of business in connection with obligations that do not constitute
Indebtedness. The amount of any Guarantee at any time shall be deemed to be an
amount equal to the maximum stated or determinable amount of the primary
obligation in respect of which such Guarantee is incurred, unless the terms of
such Guarantee expressly provide that the maximum amount for which such Person
may be liable thereunder is a lesser amount (in which case the amount of such
Guarantee shall be deemed to be an amount equal to such lesser amount).

“Guarantee and Security Agreement” means the Amended and Restated Guarantee,
Pledge and Security Agreement, dated as of the Amendment No. 1 Effective Date,
betweenamong the Borrower, the Subsidiary Guarantors, the Administrative Agent,
the administrative agent under the Term Loan Credit Facility, each holder (or a
representative, agent or trustee therefor) from time to time of any Secured
Longer-Term Indebtedness, and the Collateral Agent, as the same shall be
amended, restated, modified and supplemented from time to time.

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B to the Guarantee and Security Agreement
between the Collateral Agent and an entity that pursuant to Section 5.08 is
required to become a “Subsidiary Guarantor” under the Guarantee and Security
Agreement (with such changes as the Administrative Agent shall request
consistent with the requirements of Section 5.08).

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“Hedging Agreement Obligations” has the meaning specified in the Guarantee and
Security Agreement as in effect on the date hereof. 

“Immaterial Subsidiaries” means those Subsidiaries of the Borrower that are
“designated” as “Immaterial Subsidiaries” by the Borrower from time to time (it
being understood that the Borrower may at any time change any such designation);
provided that such designated Immaterial Subsidiaries shall collectively meet
all of the following criteria as of the date of the most recent balance sheet
required to be delivered pursuant to Section 5.01: (a) such Subsidiaries and
their Subsidiaries do not hold any Eligible Portfolio Investment, (b) the
aggregate assets of all such Subsidiaries and their Subsidiaries (on a
consolidated basis) as of such date do not exceed an amount equal to 3% of the
consolidated assets of the Borrower and its Subsidiaries as of such date; and
(c) the aggregate revenues of all such Subsidiaries and their Subsidiaries (on a
consolidated basis) for the fiscal quarter ending on such date do not exceed an
amount equal to 3% of the consolidated revenues of the Borrower and its
Subsidiaries for such period.

 

13



--------------------------------------------------------------------------------

“Increasing Lender” has the meaning assigned to such term in Section 2.06(f).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits, loans or advances of
any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar debt instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (other than trade accounts
payable and accrued expenses in the ordinary course of business not past due for
more than 90 days after the date on which such trade account payable was due),
(e) all Indebtedness of others secured by any Lien on property owned or acquired
by such Person, whether or not the Indebtedness secured thereby has been assumed
(with the value of such debt being the lower of the outstanding amount of such
debt and the fair market value of the property subject to such Lien), (f) all
Guarantees by such Person of Indebtedness of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and, (i) the net amount such Person is actually obligated for under any
Hedging Agreement as a result of a termination of such Hedging Agreement and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor (or such Person is not otherwise liable for such
Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not include
(x) purchase price holdbacks arising in the ordinary course of business in
respect of a portion of the purchase price of an asset or Investment to satisfy
unperformed obligations of the seller of such asset or Investment or (y) a
commitment arising in the ordinary course of business to make a future Portfolio
Investment.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Borrower or any of its Subsidiaries or Affiliates
(including its investment adviser or any Affiliate thereof) other than ownership
of publicly traded stock of the Borrower with a market value not to exceed
$1,000,000 and (b) is not an officer, employee, promoter, underwriter, trustee,
partner, director or a Person performing similar functions of the Borrower or of
its Subsidiaries or Affiliates (including its investment advisor or any
Affiliate thereof).

“Industry Classification Group” means (a) any of the classification groups that
are currently in effect by Moody’s or may be subsequently established by Moody’s
and provided by the Borrower to the Lenders, and (b) up to three additional
industry group classifications established by the Borrower pursuant to
Section 5.12(a).

“ING” means ING Capital LLC.

 

14



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurocurrency Loan, the last day of each
Interest Period therefor and, in the case of any Interest Period of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at three-month intervals after the first day of such Interest
Period.

“Interest Period” means, for any Eurocurrency Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter; provided, that (a) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Loan initially shall be the
date on which such Loan is made and thereafter shall be the effective date of
the most recent conversion or continuation of such Loan, and the date of a
Borrowing comprising Loans that have been converted or continued shall be the
effective date of the most recent conversion or continuation of such Loans.

“Internal Value” has the meaning set forth in Section 5.12(b)(ii).

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Investment Advisor” means THL Credit Advisors LLC, a Delaware limited liability
company, or an Affiliate thereof.

“Investment Advisor Departure Event” means any of the following events:

(a) the Investment Advisor shall cease to be the investment adviser of the
Borrower;

(b) the Permitted Holders cease to, directly or indirectly, Control the
Investment Advisor (such date, the “THL Departure Date”) and, after the THL
Departure Date, the Investment Advisor shall cease to be under the, direct or
indirect, Control of James K. Hunt; or

 

15



--------------------------------------------------------------------------------

(c) James K. Hunt ceases to, directly or indirectly, Control the Investment
Advisor (such date, the “Hunt Departure Date”) and, after the Hunt Departure
Date, the Investment Advisor shall cease to be under the direct or indirect
Control of the Permitted Holders.

“Investment Policies” means the written statement of the Borrower’s investment
policies delivered on the Effective Date pursuant to Section 4.01(h) and as the
same may be amended from time to time by a Permitted Policy Amendment.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Largest Industry Classification Group” means, as of any date of determination,
the single Industry Classification Group to which a greater portion of the
Borrowing Base has been assigned pursuant to Section 5.12(a) than any other
single Industry Classification Group.

“Lenders” means the Persons listed on Schedule 1.01(b) as having Commitments and
any other Person that shall have become a party hereto pursuant to an Assignment
and Assumption that provides for it to assume a Commitment or to acquire
Revolving Credit Exposure, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, for any Interest Period, the British Bankers’ Association
Interest Settlement Rate per annum for deposits in U.S. dollars for a period
equal to the Interest Period appearing on the display designated as Reuters
Screen LIBOR01 Page (or such other page on that service or such other service
designated by the British Bankers’ Association for the display of such
Association’s Interest Settlement Rates for Dollar deposits) as of 11:00 a.m.,
London time on the day that is two Business Days prior to the first day of the
Interest Period (or if such Reuters Screen LIBOR01 Page is unavailable for any
reason at such time, the rate which appears on the Reuters Screen ISDA Page as
of such date and such time); provided, that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBO Rate shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in U.S. dollars
are offered to the Administrative Agent two (2) business days preceding the
first day of such Interest Period by leading banks in the London interbank
market as of 11:00 a.m. for delivery on the first day of such Interest Period,
for the number of days comprised therein and in an amount comparable to the
amount of the Administrative Agent’s portion of the relevant Eurocurrency
Borrowing.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities, except in favor
of the issuer thereof (and, in the case of Portfolio Investments that are equity
securities, excluding customary drag-along, tag-along, right of first refusal
and other similar rights in favor of other equity holders of the same issuer).

 

16



--------------------------------------------------------------------------------

“Loan Documents” means, collectively, this Agreement, any promissory notes
delivered pursuant to Section 2.01(f) and the Security Documents.

“Loans” means the revolving loans made by the Lenders to the Borrower pursuant
to this Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments of the Obligors (taken as a whole) and other assets,
liabilities (actual or contingent), operations or condition (financial or
otherwise) of the Borrower and its Subsidiaries (other than the Financing
Subsidiaries), taken as a whole, or (b) the validity or enforceability of any of
the Loan Documents or the rights or remedies of the Administrative Agent and the
Lenders thereunder.

“Material Indebtedness” means (a) Term Loan Indebtedness, (b) other Indebtedness
(other than the Loans and Hedging Agreements), of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$5,000,000 and (bc) obligations in respect of one or more Hedging Agreements
under which the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower and the Subsidiaries would be required to pay if
such Hedging Agreement(s) were terminated at such time would exceed $5,000,000.

“Maturity Date” means the date that is the one year anniversary of the Revolver
Termination Date.

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (a) the sum of Cash payments and Cash Equivalents received by the Obligors
from such Asset Sale (including any Cash or Cash Equivalents received by way of
deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received), minus (b) any costs, fees,
commissions, premiums and expenses incurred by any Obligor directly incidental
to such Asset Sale, minus all taxes paid or reasonably estimated to be payable
as a result of such Asset Sale (after taking into account any available tax
credits or deductions).

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

“Obligors’ Net Worth” means, at any date, the Stockholders’ Equity at such date,
exclusive of the net asset value held by any Obligor in any non-Obligor
Subsidiary.

 

17



--------------------------------------------------------------------------------

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Term Loan Indebtedness and Unsecured Shorter-Term Indebtedness.

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of any Obligor’s business that
are overdue for a period of more than 90 days or which are not being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of any Obligor’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Borrower’ s Investment Policies, provided that such Indebtedness
does not arise in connection with the purchase of Eligible Portfolio Investments
other than Cash Equivalents and U.S. Government Securities, (c) Indebtedness in
respect of judgments or awards that have been in force for less than the
applicable period for taking an appeal so long as such judgments or awards do
not constitute an Event of Default under clause (k) of Article VII,
(d) Indebtedness incurred in the ordinary course of business to finance
equipment and fixtures; provided that such Indebtedness does not exceed
$2,000,000 in the aggregate at any time outstanding; and (e) other Indebtedness
not to exceed $1,000,000 in the aggregate.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Equity Interests” means common stock of the Borrower that after its
issuance is not subject to any agreement between the holder of such common stock
and the Borrower where the Borrower is required to purchase, redeem, retire,
acquire, cancel or terminate any such common stock.

“Permitted Holders” means (a) Thomas H. Lee Partners, L.P. or (b) THLP Debt
Partners, L.P. or its Affiliates (but only if THLP Debt Partners, L.P. or such
Affiliate(s) are under common Control with Thomas H. Lee Partners, L.P.).

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Borrower in accordance with GAAP; (b) Liens
of clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage, landlord, and repairmen’s Liens and
other similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money) not yet due or that are
being contested in good faith and by appropriate proceedings if adequate
reserves with

 

18



--------------------------------------------------------------------------------

respect thereto are maintained on the books of the Borrower in accordance with
GAAP; (d) Liens incurred or pledges or deposits made to secure obligations
incurred in the ordinary course of business under workers’ compensation laws,
unemployment insurance or other similar social security legislation (other than
in respect of employee benefit plans subject to ERISA) or to secure public or
statutory obligations; (e) Liens securing the performance of, or payment in
respect of, bids, insurance premiums, deductibles or co-insured amounts,
tenders, government or utility contracts (other than for the repayment of
borrowed money), surety, stay, customs and appeal bonds and other obligations of
a similar nature incurred in the ordinary course of business; (f) Liens arising
out of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default; (g) customary rights of setoff and liens upon
(i) deposits of cash in favor of banks or other depository institutions in which
such cash is maintained in the ordinary course of business, (ii) cash and
financial assets held in securities accounts in favor of banks and other
financial institutions with which such accounts are maintained in the ordinary
course of business and (iii) assets held by a custodian in favor of such
custodian in the ordinary course of business, in the case of each of clauses
(i) through (iii) above, securing payment of fees, indemnities, charges for
returning items and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business;
(i) zoning restrictions, easements, licenses, or other restrictions on the use
of any real estate (including leasehold title), in each case which do not
interfere with or affect in any material respect the ordinary course conduct of
the business of the Borrower and its Subsidiaries; (j) purchase money Liens on
specific equipment and fixtures provided that (i) such Liens only attach to such
equipment and fixtures, (ii) the Indebtedness secured thereby is incurred
pursuant to clause (d) of the definition of “Other Permitted Indebtedness” and
(iii) the Indebtedness secured thereby does not exceed the lesser of the cost
and the fair market value of such equipment and fixtures at the time of the
acquisition thereof; (k) deposits of money securing leases to which Borrower is
a party as lessee made in the ordinary course of business; and (l) Eligible
Liens.

“Permitted Policy Amendment” is an amendment, modification, termination or
restatement of the Investment Policies, that is either (a) approved in writing
by the Administrative Agent (with the consent of the Required Lenders),
(b) required by applicable law or Governmental Authority, or (c) not material.

“Permitted SBIC Guarantee” means a guarantee by the Borrower of SBA Indebtedness
of an SBIC Subsidiary on SBA’s then applicable form, provided that the recourse
to the Obligors thereunder is expressly limited only to periods after the
occurrence of an event or condition that is an impermissible change in the
control of such SBIC Subsidiary (it being understood that, as provided in clause
(r) of Article VII, it shall be an Event of Default hereunder if any such event
or condition giving rise to such recourse occurs).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

19



--------------------------------------------------------------------------------

“Portfolio Company” means the issuer or obligor under any Portfolio Investment
held by any Obligor.

“Portfolio Company Data” means historic (not to exceed 6 months) and pro-forma
financial information and market data associated with a Portfolio Company which
has been delivered by such Portfolio Company to the Borrower (without
independent substantive verification by the Borrower), which may include
pro-forma financial information in connection with, among other things, (a) an
Investment that was originated by the Borrower within the preceding twelve month
period, (b) a Portfolio Company that has, within the preceding twelve month
period, been the acquirer of substantially all of the business assets or stock
of another Person, (c) a Portfolio Company that has, within the preceding twelve
month period, been the target of an acquisition of substantially all of its
business assets or stock, and/or (d) a Portfolio Company that does not have an
entire fiscal year under its current capital structure.

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

“Prime Rate” means the rate of interest quoted in The Wall Street Journal, Money
Rates Section, as the Prime Rate (currently defined as the base rate on
corporate loans posted by at least seventy-five percent (75%) of the nation’s
thirty (30) largest banks), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent or any Lender may
make commercial loans or other loans at rates of interest at, above, or below
the Prime Rate.

“PwC” means PricewaterhouseCoopers LLP.

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, commencing on March 31, 2011.

“Quoted Investments” has the meaning set forth in Section 5.12(b)(ii).

“Register” has the meaning set forth in Section 9.04.

“Regulations D, T, U and X” means, respectively, Regulations D, T, U and X of
the Board of Governors of the Federal Reserve System (or any successor), as the
same may be modified and supplemented and in effect from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, subject to Section 2.16(b), Lenders
having Revolving Credit Exposures and unused Commitments representing more than
50% of the sum of the total Revolving Credit Exposures and unused Commitments at
such time; provided, that, (a) if there are only three (3) Lenders at such time,
“Required Lenders” shall mean Lenders having

 

20



--------------------------------------------------------------------------------

Revolving Credit Exposures and unused Commitments representing more than 67% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time and (b) if there are only two (2) Lenders at such time, “Required Lenders”
shall mean all Lenders.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any option, warrant or other right to acquire any such shares of capital
stock of the Borrower, provided, for clarity, neither the conversion of
convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock shall be a Restricted Payment hereunder.

“Revolver Termination Date” means the date that is the twothree year anniversary
of the Amendment No. 1 Effective Date, unless extended with the consent of each
Lender in its sole and absolute discretion.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans at such time.

“Revolving Percentage” means, as of any date of determination, the result,
expressed as a percentage, of the aggregate Revolving Credit Exposure on such
date divided by the aggregate outstanding Covered Debt Amount on such date.

“Return of Capital” means (a) any cash amount (and net cash proceeds of any
noncash amount) received by any Obligor at any time in respect of the
outstanding principal of any Portfolio Investment (whether at stated maturity,
by acceleration or otherwise), (b) without duplication of amounts received under
clause (a), any net cash proceeds (including net cash proceeds of any noncash
consideration) received by any Obligor at any time from the sale of any property
or assets pledged as collateral in respect of any Portfolio Investment to the
extent such net cash proceeds are less than or equal to the outstanding
principal balance of such Portfolio Investment, (c) any cash amount (and net
cash proceeds of any noncash amount) received by any Obligor at any time in
respect of any Portfolio Investment that is an Equity Interest (x) upon the
liquidation or dissolution of the issuer of such Portfolio Investment, (y) as a
distribution of capital made on or in respect of such Portfolio Investment, or
(z) pursuant to the recapitalization or reclassification of the capital of the
issuer of such Portfolio Investment or pursuant to the reorganization of such
issuer or (d) any similar return of capital received by any Obligor in cash (and
net cash proceeds of any noncash amount) in respect of any Portfolio Investment.

“RIC” means a personPerson qualifying for treatment as a “regulated investment
company” under the Code.

“Risk Factor” means, with respect to any Portfolio Investment, for any calendar
quarter, the risk factor set forth on Schedule 1.01(c) corresponding to the Risk
Factor Rating that has been most recently assigned to such Portfolio Investment
by the Borrower in accordance with the definition of Risk Factor Rating.

 

21



--------------------------------------------------------------------------------

“Risk Factor Rating” means, with respect to any Portfolio Investment, a rating
assigned by the Borrower from time to time to such Portfolio Investment by, at
the Borrower’s option, either (i) inputting the Portfolio Company Data relating
to such Portfolio Investment into RiskCalc (Moody’s KMV Expected Default
Frequency model), (ii) using a comparable shadow rating performed by a Moody’s
analyst with respect to such Portfolio Company Data, (iii) obtaining (or using)
an actual rating from Moody’s or (iv) determining a rating by another method
that has been approved for such Portfolio Investment by the Administrative Agent
and Lenders (which approval, for the avoidance of doubt, may be given
electronically) holding not less than two-thirds of the total Revolving Credit
Exposures and unused Commitments.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc., a New York corporation, or any successor thereto.

“SBA” means the United States Small Business Administration or any Governmental
Authority succeeding to any or all of the functions thereof.

“SBIC Subsidiary” means any Subsidiary of the Borrower (or such Subsidiary’s
general partner or manager entity) that is (x) a “small business investment
company” licensed by the SBA (or that has applied for such a license and is
actively pursuing the granting thereof by appropriate proceedings promptly
instituted and diligently conducted) under the Small Business Investment Act of
1958, as amended, and (y) designated by the Borrower (as provided below) as an
SBIC Subsidiary, so long as:

(a) other than pursuant to a Permitted SBIC Guarantee or the requirement by the
SBA that the Borrower make an equity or capital contribution to the SBIC
Subsidiary in connection with its incurrence of SBA Indebtedness (provided that
such contribution is permitted by Section 6.03(e) and is made substantially
contemporaneously with such incurrence), no portion of the Indebtedness or any
other obligations (contingent or otherwise) of such Person (i) is Guaranteed by
the Borrower or any of its Subsidiaries (other than any SBIC Subsidiary),
(ii) is recourse to or obligates the Borrower or any of its Subsidiaries (other
than any SBIC Subsidiary) in any way, or (iii) subjects any property of the
Borrower or any of its Subsidiaries (other than any SBIC Subsidiary) to the
satisfaction thereof;

(b) other than pursuant to a Permitted SBIC Guarantee, neither the Borrower nor
any of its Subsidiaries has any material contract, agreement, arrangement or
understanding with such Person other than on terms no less favorable to the
Borrower or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower or such Subsidiary;

(c) neither the Borrower nor any of its Subsidiaries (other than any SBIC
Subsidiary) has any obligation to such Person to maintain or preserve its
financial condition or cause it to achieve certain levels of operating results;
and

(d) such Person has not Guaranteed or become a co-borrower under, and has not
granted a security interest in any of its properties to secure, and the Equity
Interests it has issued are not pledged to secure, in each case, any
indebtedness, liabilities or obligations of any one or more of the Obligors.

 

22



--------------------------------------------------------------------------------

Any designation by the Borrower under clause (y) above shall be effected
pursuant to a certificate of a Financial Officer delivered to the Administrative
Agent, which certificate shall include a statement to the effect that, to the
best of Borrower’s knowledge, such designation complied with the foregoing
conditions.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions thereof.

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder and under the Term Loan Credit Facility) of the
Borrower (which may be Guaranteed by Subsidiary Guarantors) that (a) has no
amortization prior to, and a final maturity date not earlier than, six months
after the Maturity Date (it being understood that the conversion features into
Permitted Equity Interests under convertible notes (as well as the triggering of
such conversion and/or settlement thereof solely with Permitted Equity
Interests) shall not constitute “amortization” for the purposes of this
definition), (b) is incurred pursuant to documentation containing other terms
(including interest, amortizationfinancial and other covenants, covenants
regarding the borrowing base, if any, portfolio valuations, and events of
default, but excluding interest) that are no more restrictive in any material
respect upon the Borrower and its Subsidiaries, while the Commitments are
outstanding, than those set forth in this Agreement (it being understood that
put rights or repurchase or redemption obligations arising out of circumstances
that would be Events of Default under this Agreement shall not be deemed to be
more restrictive for purposes of this definition), and (c) ranks pari passu with
the Loansobligations under this Agreement and under the Term Loan Credit
Facility and is not secured by any assets of any Obligor other than pursuant to
the Security Documents and the holders of which, or the agent, trustee or
representative of such holders have agreed, to either (x) be bound by the
provisions of the Security Documents by executing the joinder attached as
Exhibit E to the Guarantee and Security Agreement or (y) be bound by the
provisions of the Security Documents in a manner reasonably satisfactory to the
Administrative Agent and the Collateral Agent, to be bound by the provisions of
the Security Documents.. For the avoidance of doubt, Secured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Secured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
the Custodian Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement, and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered at any time by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

“Senior Securities” means senior securities (as such term is defined and
determined pursuant to the Investment Company Act and any orders of the SEC
issued to the Borrower thereunder).

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest; provided that (a) such
Lien was created to secure

 

23



--------------------------------------------------------------------------------

indebtedness owing by such issuer to such creditors, (b) such indebtedness was
(i) in existence at the time the Obligors acquired such Equity Interest,
(ii) incurred or assumed by such issuer substantially contemporaneously with
such acquisition or (iii) already subject to a Lien granted to such creditors
and (c) unless such Equity Interest is not intended to be included in the
Collateral, the documentation creating or governing such Lien does not prohibit
the inclusion of such Equity Interest in the Collateral.

“Stockholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
stockholders’ equity for the Borrower and its Subsidiaries at such date.

“Solvent” means, with respect to any Obligor, that as of the date of
determination, both (a) (i) the sum of such Obligor’s debt and liabilities
(including contingent liabilities) does not exceed the present fair saleable
value of such Person’s present assets, (ii) such Obligor’s capital is not
unreasonably small in relation to its business as contemplated on the Amendment
No. 1 Effective Date and reflected in any projections delivered to the Lenders
or with respect to any transaction contemplated or undertaken after the
Amendment No. 1 Effective Date, and (iii) such Obligor has not incurred and does
not intend to incur, or believe (nor should it reasonably believe) that it will
incur, debts beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (b) such Obligor is “solvent” within the meaning
given to such term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Standard Securitization Undertakings” means, collectively, (a) customary
arms-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
breach of representations and warranties referred to in clause (c),
and (c) representations, warranties, covenants and indemnities (together with
any related performance guarantees) of a type that are reasonably customary in
commercial loan securitizations (in each case in clauses (a), (b) and
(c) excluding obligations related to the collectability of the assets sold or
the creditworthiness of the underlying obligors and excluding obligations that
constitute credit recourse).

“Statutory Reserve Rate” means, for the Interest Period for any Eurocurrency
Borrowing, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the arithmetic
mean, taken over each day in such Interest Period, of the aggregate of the
maximum reserve percentages (including any marginal, special, emergency or
supplemental reserves) expressed as a decimal established by the Board to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency liabilities” in Regulation D). Such reserve percentages
shall include those imposed pursuant to Regulation D. Eurocurrency Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

24



--------------------------------------------------------------------------------

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
to which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets from the
Obligors or any other Person, and which is designated by the Borrower (as
provided below) as a Structured Subsidiary, so long as:

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of such Subsidiary (i) is Guaranteed by any Obligor (other than
Guarantees in respect of Standard Securitization Undertakings), (ii) is recourse
to or obligates any Obligor in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property of any Obligor (other
than property that has been contributed or sold or otherwise transferred to such
Subsidiary in accordance with the terms Section 6.03(e)), directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof;

(b) no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms no less favorable to such
Obligor than those that might be obtained at the time from Persons that are not
Affiliates of any Obligor, other than fees payable in the ordinary course of
business in connection with servicing loan assets; and

(c) no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

Any such designation by the Borrower shall be effected pursuant to a certificate
of a Financial Officer delivered to the Administrative Agent, which certificate
shall include a statement to the effect that, to the best of Borrower’s
knowledge, such designation complied with the foregoing conditions. Each
Subsidiary of a Structured Subsidiary shall be deemed to be a Structured
Subsidiary and shall comply with the foregoing requirements of this definition.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Borrower in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower. Unless otherwise specified, “Subsidiary” means a Subsidiary of
the Borrower.

 

25



--------------------------------------------------------------------------------

“Subsidiary Guarantor” means any Subsidiary that is or is required to be a
Guarantor under the Guarantee and Security Agreement. It is understood and
agreed that, subject to Section 5.08(a), no Financing Subsidiary shall be
required to be a Subsidiary Guarantor as long as it remains a Financing
Subsidiary as defined and described herein.

“Taxes” means any and all present or future taxes levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loans” means the “Loans” as defined in the Term Loan Credit Facility.

“Term Loan Credit Facility” means (i) the Senior Secured Term Loan Credit
Agreement dated as of May 10, 2012 among the Borrower, the lenders party thereto
and ING Capital LLC, as administrative agent (the “Existing Term Loan Credit
Agreement”) and (ii) any amendment, modification, supplement, amendment and
restatement, extension, refinancing or replacement of the Existing Term Loan
Credit Agreement, provided that any such amendment, modification, supplement,
amendment and restatement, extension, refinancing or replacement (a) has no
amortization prior to, and a final maturity date not earlier than, six months
after the Maturity Date, (b) is incurred pursuant to documentation containing
other terms (including financial and other covenants, covenants regarding the
borrowing base, if any, portfolio valuations, and events of default, but
excluding interest) that are no more restrictive in any material respect upon
the Borrower and its Subsidiaries, while the Commitments are outstanding, than
those set forth in the Existing Term Loan Credit Agreement and (c) is not
secured by any assets of any Obligor other than pursuant to the Security
Documents and the holders of which, or the agent, trustee or representative of
such holders have agreed to either (x) be bound by the provisions of the
Security Documents by executing the joinder attached as Exhibit E to the
Guarantee and Security Agreement or (y) be bound by the provisions of the
Security Documents in a manner reasonably satisfactory to the Administrative
Agent and the Collateral Agent.    

“Term Loan Indebtedness” means Indebtedness under the Term Loan Credit Facility
and all agreements related thereto.

“Termination Date” means the date on which the Commitments have expired or been
terminated and the principal of and accrued interest on each Loan and all fees
and other amounts payable hereunder shall have been paid in full (excluding, for
the avoidance of doubt, any amount in connection with any contingent, unasserted
obligations).

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and other Loan Documents, the borrowing of Loans, and the use of
the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed and such appointment has not been publicly disclosed.

 

26



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unquoted Investments” has the meaning set forth in Section 5.12(b)(ii).

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Borrower that
(a) has no amortization prior to, and a final maturity date not earlier than,
six months after the Maturity Date (it being understood that the conversion
features into Permitted Equity Interests under convertible notes (as well as the
triggering of such conversion and/or settlement thereof solely with Permitted
Equity Interests) shall not constitute “amortization” for the purposes of this
definition), (b) is incurred pursuant to terms that are substantially comparable
to market terms for substantially similar debt of other similarly situated
borrowers as reasonably determined in good faith by Borrower (other than
financial covenants and events of default, which shall be no more restrictive
upon the Borrower and its Subsidiaries, while the Commitments are outstanding,
than those set forth in this Agreement) (it being understood that put rights or
repurchase or redemption obligations arising out of circumstances that would be
Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition), and (c) is not secured by any
assets of any Obligor. For the avoidance of doubt, Unsecured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition.

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Borrower or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness and
(b) any Indebtedness that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a). For the avoidance of doubt, Unsecured Shorter-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Shorter-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of
clause (a).

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“Value” has the meaning assigned to such term in Section 5.13.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

27



--------------------------------------------------------------------------------

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., an “ABR
Loan”). Borrowings also may be classified and referred to by Type (e.g., an “ABR
Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Amendment No. 1 Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), then Borrower, Administrative Agent and the
Lenders agree to enter into negotiations in good faith in order to amend such
provisions of the Agreement so as to equitably reflect such change to comply
with GAAP with the desired result that the criteria for evaluating the
Borrower’s financial condition shall be the same after such change to comply
with GAAP as if such change had not been made; provided, however, until such
amendments to equitably reflect such changes are effective and agreed to by
Borrower, Administrative Agent and the Required Lenders, the Borrower’s
compliance with such financial covenants shall be determined on the basis of
GAAP as in effect and applied immediately before such change in GAAP becomes
effective. Notwithstanding the foregoing or anything herein to the contrary, the
Borrower covenants and agrees with the Lenders that whether or not the Borrower
may at any time adopt Financial Accounting Standard No. 159 or Accounting
Standard Codification 825, all determinations relating to fair value accounting
for liabilities or compliance with the terms and conditions of this Agreement
shall be made on the basis that the Borrower has not adopted Financial
Accounting Standard No. 159 or Accounting Standard Codification 825.

 

28



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (a) such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment, (b) the aggregate Revolving Credit Exposure of all of the Lenders
exceeding the aggregate Commitments or (c) the total Covered Debt Amount
exceeding the Borrowing Base then in effect. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be constituted
entirely of ABR Loans or of Eurocurrency Loans as the Borrower may request in
accordance herewith. Each Loan shall be denominated in Dollars. Each Lender at
its option may make any Eurocurrency Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate amount
of $1,000,000 or a larger multiple of $100,000, and each ABR Borrowing shall be
in an aggregate amount of $1,000,000 or a larger multiple of $100,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time.

(d) Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Maturity Date.

SECTION 2.03. Requests for Borrowings.

(a) Notice by the Borrower. To request a Borrowing, the Borrower shall notify
the Administrative Agent of such request by telephone (i) in the case of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing or (ii) in the case of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of the proposed Borrowing. Each such

 

29



--------------------------------------------------------------------------------

telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.

(b) Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the Interest Period therefor,
which shall be a period contemplated by the definition of the term “Interest
Period” and permitted under Section 2.02(d); and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

(c) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amounts of such Lender’s Loan to be made as part of the requested
Borrowing.

(d) Failure to Elect. If no election as to the Type of a Borrowing is specified,
then the requested Borrowing shall be a Eurocurrency Borrowing having an
Interest Period of one month. If a Eurocurrency Borrowing is requested but no
Interest Period is specified, the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.

SECTION 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower designated by the Borrower in the applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent

 

30



--------------------------------------------------------------------------------

forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate and (ii) in the case of
the Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

SECTION 2.05. Interest Elections.

(a) Elections by the Borrower for Borrowings. Subject to Section 2.03(d), the
Loans constituting each Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing,
shall have the Interest Period specified in such Borrowing Request. Thereafter,
the Borrower may elect to convert such Borrowing to a Borrowing of a different
Type or to continue such Borrowing as a Borrowing of the same Type and, in the
case of a Eurocurrency Borrowing, may elect the Interest Period therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders (except as provided under
Section 2.11(b)), and the Loans constituting each such portion shall be
considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery
or telecopy to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.

(c) Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d), provided that there shall be no more than ten (10) separate
Borrowings outstanding at any one time.

 

31



--------------------------------------------------------------------------------

(d) Notice by the Administrative Agent to the Lenders. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each applicable Lender of the details thereof and of such Lender’s portion of
each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely and complete Interest Election Request with respect to a Eurocurrency
Borrowing prior to the end of the Interest Period therefor, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to a Eurocurrency Borrowing having an Interest
Period of one month. Notwithstanding any contrary provision hereof, if an Event
of Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, any Eurocurrency
Borrowing shall, at the end of the applicable Interest Period for such
Eurocurrency Borrowing, be automatically converted to an ABR Borrowing.

SECTION 2.06. Termination, Reduction or Increase of the Commitments.

(a) Scheduled Termination. Unless previously terminated in accordance with the
terms of this Agreement, on the Revolver Termination Date the Commitments shall
automatically be reduced to an amount equal to the aggregate principal amount of
the Loans of all Lenders outstanding on the Revolver Termination Date, provided
that, for clarity, no Lender shall have any obligation to make new Loans on or
after the Revolver Termination Date, and any outstanding amounts shall be due
and payable on the Maturity Date in accordance with Section 2.07.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments pursuant to this Section 2.06(b) shall be in an amount that
is $5,000,000 or a larger multiple of $1,000,000 in excess thereof and (ii) the
Borrower shall not terminate or reduce the Commitments if, after giving effect
to any concurrent prepayment of the Loans in accordance with Section 2.08, the
total Revolving Credit Exposures would exceed the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(d) Effect of Termination or Reduction. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

 

32



--------------------------------------------------------------------------------

(e) Call Protection. If the Commitments are voluntarily terminated or reduced by
the Borrower pursuant to Section 2.06(b) at any time on or prior to the first
anniversary of the Effective Date, the Borrower shall on the date of any such
termination or reduction pay to the Administrative Agent, for the ratable
benefit of the Lenders, an amount equal to two percent (2%) of the aggregate
principal amount of such termination or reduction.

(e) [Intentionally Omitted].

(f) Increase of the Commitments.

(i) Requests for Increase by Borrower. The Borrower may, at any time, propose
that the Commitments hereunder be increased (each such proposed increase being a
“Commitment Increase”) by notice to the Administrative Agent specifying each
existing Lender (each an “Increasing Lender”) and/or each additional lender
(each an “Assuming Lender”) that shall have agreed to an additional Commitment
and the date on which such increase is to be effective (the “Commitment Increase
Date”), which shall be a Business Day at least three Business Days after
delivery of such notice and 30 days prior to the Revolver Termination Date;
provided that each Lender may determine in its sole discretion whether or not it
chooses to participate in a Commitment Increase; provided, further that:

(A) the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such commitment Increase shall be $5,000,000 or a larger multiple of $1,000,000
in excess thereof,

(B) immediately after giving effect to such Commitment Increase, the sum of
(i) the total Commitments of all of the Lenders hereunder and (ii) the aggregate
outstanding principal amount of the Term Loans as of the Commitment Increase
Date shall not exceed $125,000,000225,000,000;

(C) each Assuming Lender shall be consented to by the Administrative Agent
(which consent shall not be unreasonably withheld);

(D) no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

(E) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects (other than
any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Commitment Increase Date as if made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

(ii) Effectiveness of Commitment Increase by Borrower. The Assuming Lender, if
any, shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of any Increasing Lender and such Assuming Lender shall be increased
as of such Commitment Increase Date; provided that:

(x) the Administrative Agent shall have received on or prior to 11:00 a.m.,
New York City time, on such Commitment Increase Date (or on or prior to a time
on an earlier date specified by the Administrative Agent) a certificate of a
duly authorized officer of the Borrower stating that each of the applicable
conditions to such Commitment Increase set forth in the foregoing paragraph
(i) has been satisfied; and

 

33



--------------------------------------------------------------------------------

(y) each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., New York City time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment, duly executed by such Assuming Lender and the
Borrower and acknowledged by the Administrative Agent.

Promptly following satisfaction of such conditions, the Administrative Agent
shall notify the Lenders (including any Assuming Lenders) thereof and of the
occurrence of the Commitment Increase Date by facsimile transmission or
electronic messaging system.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Increase. On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) in
full, (B) simultaneously borrow new Loans hereunder in an amount equal to such
prepayment; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any existing Lender shall be effected by book
entry to the extent that any portion of the amount prepaid to such Lender will
be subsequently borrowed from such Lender and (y) the existing Lenders, the
Increasing Lenders and the Assuming Lenders shall make and receive payments
among themselves, in a manner acceptable to the Administrative Agent, so that,
after giving effect thereto, the Loans are held ratably by the Lenders in
accordance with the respective Commitments of such Lenders (after giving effect
to such Commitment Increase) and (C) pay to the Lenders the amounts, if any,
payable under Section 2.13 as a result of any such prepayment. Notwithstanding
the foregoing, unless otherwise consented in writing by the Borrower, no
Commitment Increase Date shall occur on any day other than the last day of an
Interest Period.

SECTION 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment. Subject to, and in accordance with, the terms of this Agreement,
the Borrower hereby unconditionally promises to pay to the Administrative Agent
for account of the Lenders the outstanding principal amount of the Loans on the
Maturity Date.

(b) Manner of Payment. Prior to any repayment or prepayment of any Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by telecopy) of
such selection not later than the time set forth in Section 2.08(de) prior to
the scheduled date of such repayment; provided

 

34



--------------------------------------------------------------------------------

that each repayment of Borrowings shall be applied to repay any outstanding ABR
Borrowings before any other Borrowings. If the Borrower fails to make a timely
selection of the Borrowing or Borrowings to be repaid or prepaid, such payment
shall be applied, first, to pay any outstanding ABR Borrowings and, second, to
other Borrowings in the order of the remaining duration of their respective
Interest Periods (the Borrowing with the shortest remaining Interest Period to
be repaid first). Each payment of a Borrowing shall be applied ratably to the
Loans included in such Borrowing (except as otherwise provided in
Section 2.11(b)).

(c) Maintenance of Records by Lenders. Each Lender shall maintain in accordance
with its usual practice records evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

(d) Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount of each Loan made
hereunder, the Type thereof and each Interest Period therefor, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

(e) Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
manifest error, of the existence and amounts of the obligations recorded
therein; provided that the failure of any Lender or the Administrative Agent to
maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note; in such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender (or, if
requested by such Lender, to such Lender and its permitted registered
assigns) and in a form attached hereto as Exhibit C. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its permitted
registered assigns).

SECTION 2.08. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time (but subject to Section 2.08(d)) to prepay any Borrowing in whole
or in part, without premium or fee (but subject to Section 2.13), subject to the
requirements of this Section. Each prepayment in part under this Section 2.08
shall be in a minimum amount of $1,000,000 or a larger multiple of $100,000.

(b) Mandatory Prepayments due to Borrowing Base Deficiency. In the event that
the amount of total Revolving Credit Exposure exceeds the total Commitments, the
Borrower shall prepay (subject to Section 2.08(d)) Loans in such amounts as
shall be necessary so that the

 

35



--------------------------------------------------------------------------------

amount of total Revolving Credit Exposure does not exceed the total Commitments.
In the event that at any time any Borrowing Base Deficiency shall exist, within
5 Business Days the Borrower shall prepay(subject to Section 2.08(d)) either
prepay (x) the Loans or reduceso that the Borrowing Base Deficiency is promptly
cured or (y) the Loans and the Other Covered Indebtedness in such amounts as
shall be necessary so that such Borrowing Base Deficiency is promptly cured,
provided that the aggregate (and, as among the Loans and the Other Covered
Indebtedness, at least ratably (based on the outstanding principal amount of
such prepaymentIndebtedness) as to payments of Loans shall be at least equal to
the Revolving Percentage times the aggregate prepayment of thein relation to
Other Covered Debt AmountIndebtedness), provided, however that if within such 5
business days of the occurrence of any Borrowing Base DeficiencyBusiness Day
period, the Borrower shall present to the Administrative Agent a reasonably
feasible plan that will enable any such Borrowing Base Deficiency to be cured
within 30 Business Days of the occurrence of such Borrowing Base Deficiency
(which 30-Business Day period shall include the 5 Business Days permitted for
delivery of such plan), then such prepayment or reduction shall be effected in
accordance with such plan (subject, for the avoidance of doubt, to the
limitations set forth above in this Section 2.08(b)). Notwithstanding the
foregoing, the Borrower shall pay interest in accordance with Section 2.10(c)
for so long as the Covered Debt Amount exceeds the Borrowing Base during such
30-Business Day Period. For clarity, in the event that the Borrowing Base
Deficiency is not cured prior to the end of such 5 Business Day period (or, if
applicable, such 30- Business Day period), it is shall constitute an Event of
Default under clause (a) of Article VIII.

(c) Mandatory Prepayments due to Certain Events Following Availability Period.
Subject to Section 2.08(d) below:

(i) Asset Sales. In the event that any Obligor shall receive any Net Asset Sale
Proceeds at any time after the Availability Period, the Borrower shall, no later
than the third Business Day following the receipt of such Net Asset Sale
Proceeds, prepay the Loans in an amount equal to such Net Asset Sale Proceeds
(and the Commitments shall be permanently reduced by such amount); provided,
that (A) if the Loans to be prepaid are Eurocurrency Loans, the Borrower may
defer such prepayment (and permanent Commitment reduction) until the last day of
the Interest Period applicable to such Loans, so long as the Borrower deposits
an amount equal to such Net Asset Sale Proceeds, no later than the third
Business Day following the receipt of such Net Asset Sale Proceeds, into a
segregated collateral account in the name and under the dominion and control of
the Administrative Agent pending application of such amount to the prepayment of
the Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period, and (B) with respect to Asset Sales of assets that are not
Portfolio Investments, the Borrower shall not be required to prepay the Loans
unless and until (and to the extent that) the aggregate Net Asset Sale Proceeds
relating to all such Asset Sales are greater than $2,000,000.

(ii) Extraordinary Receipts. In the event (but only to the extent) that the
aggregate Extraordinary Receipts received by the Obligors at any time after the
Availability Period exceeds $5,000,000, the Borrower shall, no later than the
third Business Day following the receipt of such excess Extraordinary Receipts,
prepay the Loans in an amount equal to such excess Extraordinary Receipts (and
the Commitments shall be permanently reduced by such amount).

 

36



--------------------------------------------------------------------------------

(iii) Returns of Capital. In the event that any Obligor shall receive any Return
of Capital at any time after the Availability Period, the Borrower shall, no
later than the third Business Day following the receipt of such Return of
Capital, prepay the Loans in an amount equal to 90% of such Return of Capital
(and the Commitments shall be permanently reduced by such amount).; provided,
that if the Loans to be prepaid are Eurocurrency Loans, the Borrower may defer
such prepayment (and permanent Commitment reduction) until the last day of the
Interest Period applicable to such Loans, so long as the Borrower deposits an
amount equal to 90% of such Return of Capital, no later than the third Business
Day following the receipt of such Return of Capital, into a segregated
collateral account in the name and under the dominion and control of the
Administrative Agent pending application of such amount to the prepayment of the
Loans (and permanent reduction of the Commitments) on the last day of such
Interest Period.

(iv) Equity Issuances. In the event that the Borrower shall receive any Cash
proceeds from the issuance of Equity Interests of the Borrower (other than up to
$2,000,000 of proceeds from issuance(s) of Equity Interests to managers,
partners, members, directors, officers, employees or consultants of the
Investment Advisor) at any time after the Availability Period, the Borrower
shall, no later than the third Business Day following the receipt of such Cash
proceeds, prepay the Loans in an amount equal to fifty percent (50%) of such
Cash proceeds, net of underwriting discounts and commissions or other similar
payments and other costs, fees, premiums and expenses directly associated
therewith, including, without limitation, reasonable legal fees and expenses
(and the Commitments shall be permanently reduced by such amount).

(v) Indebtedness. In the event that any Obligor shall receive any Cash proceeds
from the issuance of Indebtedness at any time after the Availability Period,
such Obligor shall, no later than the third Business Day following the receipt
of such Cash proceeds, prepay the Loans in an amount equal to such Cash
proceeds, net of underwriting discounts and commissions or other similar
payments and other costs, fees, commissions, premiums and expenses directly
associated therewith, including, without limitation, reasonable legal fees and
expenses (and the Commitments shall be permanently reduced by such amount).

(d) Mandatory Prepayments after the occurrence and during the continuance of
Events of Default. Unless otherwise expressly provided in Section 8 of the
Guaranty and Security Agreement, upon the occurrence and during the continuance
of an Event of Default or an event of default under the Term Loan Credit
Facility, each mandatory and optional prepayment by the Borrower of the Loans
shall, to the extent required by the Term Loan Credit Facility, be made and
applied ratably (based on the outstanding principal amounts of such
indebtedness) to the Loans and the Term Loans, except to the extent the Term
Loan Credit Facility permits a greater proportion of such prepayment to be
applied to the Loans.

(e) (d) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing under Section 2.08(a), not later than
11:00 a.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing under
Section 2.08(a), or any prepayment under Section 2.08(b) or (c), not later than
11:00 a.m., New York City time, one Business Day before the date of prepayment.
Each such

 

37



--------------------------------------------------------------------------------

notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided, that, if a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06 and any such notices
given in connection with any of the events specified in Section 2.08(c) may be
conditioned upon (x) the consummation of the issuance of Equity Interests or
Indebtedness (as applicable) or (y) the receipt of net cash proceeds from
Extraordinary Receipts or Returns of Capital. Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.10 and shall
be made in the manner specified in Section 2.07(b).

SECTION 2.09. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at the Applicable
Commitment Fee Rate on the unused amount of the Commitment of such Lender, if
any, on each day during the period from and including the Amendment No. 1
Effective Date to the earlier of the date the Commitments terminate and the
Revolver Termination Date. Accrued commitment fees shall be payable within one
Business Day after each Quarterly Date and on the earlier of the date the
Commitments terminate and the Revolver Termination Date, commencing on the first
such date to occur after the Amendment No. 1 Effective Date. All commitment fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). For purposes of computing commitment fees, the Commitments shall be
deemed to be used to the extent of the outstanding Loans of all Lenders.

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c) Payment of Fees and Expenses. All fees payable hereunder shall be paid on
the dates due, in Dollars and immediately available funds, to the Administrative
Agent for distribution, in the case of facility fees and participation fees, to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances absent manifest error. Any fees representing the Borrower’s
reimbursement obligations of expenses, to the extent requirements of invoice not
otherwise specified in this Agreement, shall be due (subject to the other terms
and conditions contained herein) within ten Business Days of the date that the
Borrower receives from the Administrative Agent a reasonably detailed invoice
for such reimbursement obligations.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Margin.

 

38



--------------------------------------------------------------------------------

(b) Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

(c) Default Interest. Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing, or if the Covered Debt Amount exceeds the Borrowing
Base during the 30-Business Day period referred to in Section 2.08(b), the
interest applicable to Loans shall accrue, and any fee or other amount payable
by the Borrower hereunder shall bear interest, after as well as before judgment,
at a rate per annum equal to (i) in the case of principal of any Loan, 2% plus
the rate otherwise applicable to such Loan as provided above, or (ii) in the
case of any fee or other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan in Dollars and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR Loan
prior to the Maturity Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurocurrency Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.

SECTION 2.11. Eurocurrency Borrowing Provisions.  

(a) Alternate Rate of Interest. If prior to the commencement of the Interest
Period for any Eurocurrency Borrowing:

(i) (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

(ii) (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their respective Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer

 

39



--------------------------------------------------------------------------------

exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or the continuation of any Borrowing as, a Eurocurrency Borrowing
and such Borrowing (unless prepaid) shall be continued as, or converted to, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.

(b) Illegality. Without duplication of any other rights that any Lender has
hereunder, if any Lender determines that any law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful for any Lender to
make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower and the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Borrowings or to convert ABR Borrowings to Eurocurrency Borrowings
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Eurocurrency Borrowings the interest rate on which
is determined by reference to the LIBO Rate component of the Alternate Base
Rate, the interest rate on which ABR Borrowings of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBO Rate component of the Alternate Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) all Eurocurrency Borrowings of such Lender shall
automatically convert to ABR Borrowings (the interest rate on which ABR
Borrowings of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the LIBO Rate
component of the Alternate Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Borrowings to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Borrowings and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBO Rate, the Administrative Agent shall during the period
of such suspension compute the Alternate Base Rate applicable to such Lender
without reference to the LIBO Rate component thereof until the Administrative is
advised in writing by such Lender that it is no longer illegal for such Lender
to determine or charge interest rates based upon the LIBO Rate. Upon any such
conversion, the Borrower shall also pay accrued interest on the amount so
converted.

SECTION 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender or participation therein;

 

40



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lenders of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, in Dollars, such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy or liquidity position), by an
amount deemed to be material by such Lender, then from time to time the Borrower
will pay to such Lender, in Dollars, such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts, in Dollars, necessary to compensate such Lender or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that no Obligor shall be
required to compensate a Lender pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than six
months prior to the date that such Lender notifies the Borrower in writing of
any such Change in Law giving rise to such increased costs or reductions.

SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurocurrency Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(de) and is
revoked in accordance herewith), or (d) the assignment as a result of a request
by the Borrower pursuant to Section 2.17(b) of any Eurocurrency Loan other than
on the last day of an Interest Period therefor, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurocurrency Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of

(i) the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan referred to in clauses (a), (b), (c) or (d) of
this Section 2.13 denominated in Dollars for the period from the date of such
payment, conversion, failure or

 

41



--------------------------------------------------------------------------------

assignment to the last day of the then current Interest Period for such Loan
(or, in the case of a failure to borrow, convert or continue, the duration of
the Interest Period that would have resulted from such borrowing, conversion or
continuation) if the interest rate payable on such deposit were equal to the
Adjusted LIBO Rate for Dollars for such Interest Period, over

(ii) the amount of interest that such Lender would earn on such principal amount
for such period if such Lender were to invest such principal amount for such
period at the interest rate that would be bid by such Lender (or an affiliate of
such Lender) for deposits denominated in Dollars from other banks in the
Eurocurrency market at the commencement of such period.

Payments under this Section shall be made upon written request of a Lender
delivered not later than five Business Days following the payment, conversion,
or failure to borrow, convert, continue or prepay that gives rise to a claim
under this Section accompanied by a written certificate of such Lender setting
forth in reasonable detail the amount or amounts that such Lender is entitled to
receive pursuant to this Section, which certificate shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Covered Taxes; provided
that if the Borrower shall be required to deduct any Covered Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 2.14) the Administrative Agent or Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender for and, within 10 Business Days after
written demand therefor, pay the full amount of any Covered Taxes or Other Taxes
(including Covered Taxes or Other Taxes imposed or asserted on or attributable
to amounts payable under this Section 2.14(c)) paid by the Administrative Agent
or such Lender, as the case may be, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such Covered
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or by the Administrative Agent on its own behalf or
on behalf of a Lender, shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of Covered
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent. If the Borrower fails to pay any
Covered Taxes or Other Taxes when due to the appropriate Governmental Authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Administrative
Agent and each Lender for any incremental taxes, interest or penalties that may
become payable by the Administrative Agent or such Lender as a result of such
failure.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate.

In addition, any Foreign Lender, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Foreign Lender is subject to backup withholding or
information reporting requirements.

Without limiting the generality of the foregoing, if the Borrower is resident
for U.S. federal income tax purposes in the United States, (A) any Lender that
is a “United States person” as defined in section 7701(a)(30) of the Code shall
deliver to the Borrower and the Administrative Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirement; and (B) each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but, in any event, only if
such Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed executed originals of Internal Revenue Service Form W-8BEN or
any successor form claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed executed originals of Internal Revenue Service Form W-8ECI
or any successor form certifying that the income receivable pursuant to this
Agreement is effectively connected with the conduct of a trade or business in
the United States,

 

43



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate, signed
under penalties of perjury, to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code and (B) duly completed executed originals of
Internal Revenue Service Form W-8BEN (or any successor form) certifying that the
Foreign Lender is not a United States Person, or

(iv) any other form including Internal Revenue Service Form W-8IMY, as
prescribed by applicable law as a basis for claiming exemption from or a
reduction in United States Federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

In addition, each Foreign Lender shall deliver such forms promptly upon the
expiration or invalidity of any form previously delivered by such Foreign
Lender, provided it is legally able to do so at the time. Each Foreign Lender
shall promptly notify the Borrower and the Administrative Agent at any time that
it becomes aware that it no longer satisfies the legal requirements to provide
any previously delivered form or certificate to the Borrower (or any other form
of certification adopted by the U.S. or other taxing authorities for such
purpose).

(f) If a payment made to a Lender under this Agreement would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Administrative Agent and the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrower, as may be necessary for the Administrative
Agent and the Borrower to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from any such payment.
Solely for purposes of this Section 2.14(f), “FATCA” shall include any amendment
made to FATCA after the date hereof.

(g) (f) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund or credit of
any Covered Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.14, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section with respect to the
Covered Taxes or Other Taxes giving rise to such refund or credit), net of all
reasonable out-of-pocket expenses of the Administrative Agent or any Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund or credit),

 

44



--------------------------------------------------------------------------------

provided that the Borrower, upon the request of the Administrative Agent or any
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or any Lender in the event the
Administrative Agent or any Lender is required to repay such refund or credit to
such Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (g) the
payment of which would place the Administrative Agent or such Lender in a less
favorable net position after-Taxes than the Administrative Agent or such Lender
would have been in if the indemnification payments or additional amounts giving
rise to such refund had never been paid. This subsection shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns or its books or records (or any other information relating to its taxes
that it deems confidential) to the Borrower or any other Person.

(h) (g) Each of the Administrative Agent and each Lender represents that as of
the date hereof (or, in the case of an assignee pursuant to Section 9.04(b)(i),
as of the date of assignment) it is not participating in a conduit financing
arrangement as defined in Section 7701(l) of the Code and the regulations
thereunder (regardless of whether such arrangement is pursuant to the use of an
SPC as defined in Section 9.04(e)) in connection with its participation in any
of the Loan Documents (a “Conduit Financing Arrangement”). Notwithstanding
anything to the contrary in this Section 2.14, if the Internal Revenue Service
determines that any SPC (as defined in Section 9.04(e)) is a conduit entity
participating in a Conduit Financing Arrangement with respect to any Loan
Document and the Borrower was not a participant to such arrangement (other than
as a Borrower under this Agreement), then (i) the Borrower shall have no
obligation to pay additional amounts or indemnify the SPC for any Taxes with
respect to any payments hereunder to the extent that the amount of such Taxes
exceeds the amount that would have otherwise been withheld or deducted had the
Internal Revenue Service not made such a determination and (ii) such SPC shall
indemnify the Borrowers in full for any and all taxes for which the Borrower is
held directly liable under Section 1461 of the Code by virtue of such Conduit
Financing Arrangement; provided that such Borrower (A) promptly forward to the
indemnitor an official receipt of such documentation satisfactorily evidencing
such payment, (B) contest such tax upon the reasonable request of the indemnitor
and at such indemnitor’s cost and (C) pay such indemnitor within thirty
(30) days any refund of such taxes (including interest thereon).

SECTION 2.15. Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) or under any other Loan Document
(except to the extent otherwise provided therein) prior to 12:00 noon, New York
City time, on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Administrative Agent’s Account, except as otherwise expressly provided in
the relevant Loan Document and except payments pursuant to Sections 2.12, 2.13,
2.14 and 9.03, which shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment

 

45



--------------------------------------------------------------------------------

hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

All amounts owing under this Agreement (including commitment fees, payments
required under Sections 2.12 and 2.13 or under any other Loan Document (except
to the extent otherwise provided therein) are payable in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders, each payment of commitment fee under
Section 2.09 shall be made for account of the Lenders, and each termination or
reduction of the amount of the Commitments under Section 2.06, Section 2.08 or
otherwise shall be applied to the respective Commitments of the Lenders, pro
rata according to the amounts of their respective Commitments; (ii) each
Borrowing shall be allocated pro rata among the Lenders according to the amounts
of their respective Commitments (in the case of the making of Loans) or their
respective Loans that are to be included in such Borrowing (in the case of
conversions and continuations of Loans); (iii) each payment or prepayment of
principal of Loans by the Borrower shall be made for account of the Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
held by them; and (iv) each payment of interest on Loans by the Borrower shall
be made for account of the Lenders pro rata in accordance with the amounts of
interest on such Loans then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans, resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans, and
accrued interest thereon then due than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall purchase (for
cash at face value) participations in the Loans of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements

 

46



--------------------------------------------------------------------------------

may exercise against the Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(a) or (b) or
2.15(e), then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

SECTION 2.16. Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) commitment fees pursuant to Section 2.09(a) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Lender;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder or under any other Loan Document
(including any consent to any amendment or waiver pursuant to Section 9.02,
except for any amendment or waiver described in Section 9.02(b)(i), (ii) or
(iii)), provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender which affects such Defaulting
Lender differently than other affected Lenders shall require the consent of such
Defaulting Lender.

In the event that the Administrative Agent and the Borrower each agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then, on such date such Lender shall purchase at par
such of the Loans of the other Lenders as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

SECTION 2.17. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender exercises its
rights under Section 2.11(b) or requests compensation under Section 2.12, or if
the Borrower is

 

47



--------------------------------------------------------------------------------

required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, then such Lender
shall use reasonable efforts (subject to overall policy considerations of such
Lender) to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future, or eliminate the
circumstance giving rise to such Lender exercising its rights under
Section 2.11(b) and (ii) would not subject such Lender to any cost or expense
not required to be reimbursed by the Borrower and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If any Lender exercises its rights under
Section 2.11(b) or requests compensation under Section 2.12, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for account of any Lender pursuant to Section 2.14, or if any Lender
becomes a Defaulting Lender, or if any Lender becomes a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder
(excluding, for the avoidance of doubt, any payments under Section 2.06(e)
hereof), from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.12 or payments required to be made pursuant to
Section 2.14, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

(c) Defaulting Lenders. If any Lender shall fail to make any payment required to
be made by it pursuant to Section 2.04 or 9.03(c), then the Administrative Agent
may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Lender for the benefit of the Administrative Agent to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under such Sections, in the case of each of clauses
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

48



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

SECTION 3.01. Organization; Powers. Each of the Borrower and its Subsidiaries,
as applicable, is duly organized or incorporated, validly existing and in good
standing under the laws of the jurisdiction of its organization or
incorporation, has all requisite power and authority to carry on its business as
now conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where the failure to do so could reasonably be expected to result
in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action. This Agreement
has been duly executed and delivered by the Borrower and constitutes, and each
of the other Loan Documents to which it is a party when executed and delivered
will constitute, a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant to the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority (including the Investment Company Act and
the rules, regulations and orders issued by the SEC thereunder), (c) will not
violate or result in a default in any material respect under any indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) except for the Liens created
pursuant to the Security Documents, will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries.

SECTION 3.04. Financial Condition; No Material Adverse Effect.

(a) Financial Statements. The Borrower has heretofore delivered to the Lenders a
final version, approved by the Board of Directors of the Borrower, of the
consolidated statement of assets and liabilities and the related consolidated
statements of operations, changes in net assets and cash flows and related
schedule of investments of the Borrower and its Subsidiaries as of and for the
fiscal year ended December 31, 2010, together with a copy of written
confirmation (which may be in the form of an email to the Borrower) from PwC,
independent public accountants, that all audit procedures with respect to such
financial statements have been completed and that PwC is prepared to deliver its
report on such financial statements in compliance with the requirements of
Section 5.01 and has authorized the Borrower to include such report in the
Borrower’s Form 10-K to be filed with the SEC on March 14, 20112011 and as of
and for the fiscal quarter ended March 31, 2012. Such financial statements
present fairly, in all material respects, the consolidated financial position
and results of operations and cash flows of the Borrower and its consolidated
Subsidiaries

 

49



--------------------------------------------------------------------------------

as of such date and for such period in accordance with GAAP, subject, in the
case of unaudited financial statements, to year-end audit adjustments and the
absence of footnotes. None of the Borrower or any of its Subsidiaries has any
material contingent liabilities, material liabilities for taxes, material
unusual forward or material long-term commitments or material unrealized or
anticipated losses from any unfavorable commitments not reflected in the
financial statements referred to above.

(b) No Material Adverse Effect. Since December 31, 20102011, there has not been
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Litigation. There are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any of its Subsidiaries (a) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (b) that involve this Agreement or the Transactions.

SECTION 3.06. Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Neither the Borrower nor any of
its Subsidiaries is subject to any contract or other arrangement, the
performance of which by the Borrower could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.07. Taxes. Each of the Borrower and its Subsidiaries has timely filed
or has caused to be timely filed all material U.S. federal, state and local Tax
returns that are required to be filed by it and all other material Tax returns
that are required to be filed by it and has paid all Taxes for which it is
directly or indirectly liable and any assessments made against it or any of its
property and all other Taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority, other than any Taxes, fees or other
charges the amount or validity of which is currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or its
Subsidiaries, as the case may be. The charges, accruals and reserves on the
books of the Borrower and any of its Subsidiaries in respect of Taxes and other
governmental charges are adequate. Neither the Borrower nor any of its
Subsidiaries has given or been requested to give a waiver of the statute of
limitations relating to the payment of any federal, state, local and foreign
Taxes or other impositions, and no Tax lien has been filed with respect to the
Borrower or any of its Subsidiaries. There is no proposed Tax assessment against
the Borrower or any of its Subsidiaries, and there is no basis for such
assessment. The period within which United States federal income Taxes may be
assessed against any of the Borrower or any of its Subsidiaries has expired for
all taxable years ending on or before December 31, 2006.

SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

SECTION 3.09. Disclosure.

(a) All written reports, financial statements, certificates and other written
information (other than projected financial information, other forward-looking
information, information relating to third parties, and information of a general
economic or general industry nature) which has been made available to the
Administrative Agent or any Lender by or on behalf of the Borrower in connection
with the transactions contemplated by this Agreement or delivered under any Loan
Document, taken as a whole, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
contained therein at the time made and taken as a whole (and after giving effect
to all written updates provided by the Borrower to the Administrative Agent for
delivery to the Lenders from time to time) not misleading in light of the
circumstances under which such statements were made; and

(b) All financial projections, pro forma financial information and other
forward-looking information which has been delivered to the Administrative Agent
or any Lender by or on behalf of Borrower in connection with the transactions
contemplated by this Agreement or delivered under any Loan Document are based
upon good faith estimates and assumptions and, in the case of financial
projections and pro forma financial information, good faith estimates, in each
case, believed to be reasonable at the time made, it being recognized that
(i) such financial information as it relates to future events is subject to
significant uncertainty and contingencies (many of which are beyond the control
of the Borrower) and are therefore not to be viewed as fact, and (ii) actual
results during the period or periods covered by such financial information may
materially differ from the results set forth therein.

SECTION 3.10. Investment Company Act; Margin Regulations.

(a) Status as Business Development Company. The Borrower is an “investment
company” that has elected to be regulated as a “business development company”
within the meaning of the Investment Company Act and qualifies as a RIC (and has
qualified as a RIC at all times since April 21, 2010).

(b) Compliance with Investment Company Act. The business and other activities of
the Borrower and its Subsidiaries do not result in a violation or breach of the
provisions of the Investment Company Act or any rules, regulations or orders
issued by the SEC thereunder, except where such breaches or violations,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(c) Investment Policies. The Borrower is in compliance in all material respects
with the Investment Policies.

(d) Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock. On the Effective Date,
neither the Borrower nor any of its Subsidiaries own any Margin Stock.

 

51



--------------------------------------------------------------------------------

SECTION 3.11. Material Agreements and Liens.

(a) Material Agreements. Schedule 3.11(a) is a complete and correct list of each
credit agreement, loan agreement, indenture, purchase agreement, guarantee,
letter of credit or other arrangement providing for or otherwise relating to any
Indebtedness or any extension of credit (or commitment for any extension of
credit) to, or guarantee by, the Borrower or any of its Subsidiaries outstanding
on the Amendment No. 1 Effective Date, and the aggregate principal or face
amount outstanding or that is, or may become, outstanding under each such
arrangement is correctly described in Schedule 3.11(a).

(b) Liens. Schedule 3.11(b) is a complete and correct list of each Lien securing
Indebtedness of any Person outstanding on the Amendment No. 1 Effective Date
covering any property of the Borrower or any of its Subsidiaries, and the
aggregate Indebtedness secured (or that may be secured) by each such Lien and
the property covered by each such Lien as of the Amendment No. 1 Effective Date
is correctly described in Schedule 3.11(b).

SECTION 3.12. Subsidiaries and Investments.

(a) Subsidiaries. Set forth in Schedule 3.12(a) is a complete and correct list
of all of the Subsidiaries of the Borrower as of the Amendment No. 1 Effective
Date together with, for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding ownership interests in
such Subsidiary and (iii) the nature of the ownership interests held by each
such Person and the percentage of ownership of such Subsidiary represented by
such ownership interests. Except as disclosed in Schedule 3.12(a), as of the
date hereofAmendment No. 1 Effective Date, (x) the Borrower owns, free and clear
of Liens, and has the unencumbered right to vote, all outstanding ownership
interests in each Subsidiary shown to be held by it in Schedule 3.12(a), and
(y) all of the issued and outstanding capital stock of each such Subsidiary
organized as a corporation is validly issued, fully paid and nonassessable.

(b) Investments. Set forth in Schedule 3.12(b) is a complete and correct list of
all Investments (other than Investments of the types referred to in clauses (b),
(c), (d) and (e) of Section 6.04) held by the Borrower or any of its
Subsidiaries in any Person on the Amendment No. 1 Effective Date and, for each
such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.12(b), as of the Amendment No. 1 Effective Date each of the Borrower
and its Subsidiaries owns, free and clear of all Liens (other than Liens
permitted pursuant to Section 6.02), all such Investments.

SECTION 3.13. Properties.

(a) Title Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, except for minor defects in title that do not interfere with
its ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

 

52



--------------------------------------------------------------------------------

SECTION 3.14. Solvency. On the Amendment No. 1 Effective Date, and upon the
incurrence of any extension of credit hereunder, on any date on which this
representation and warranty is made, (a) the Borrower will be Solvent on a
unconsolidated basis, and (b) each Subsidiary Guarantor will be Solvent on a
consolidated basis with the other Obligors.

SECTION 3.15. Affiliate Agreements. As of the Effective Date, the Borrower has
heretofore delivered to each of the Lenders true and complete copies of each of
the Affiliate Agreements (including any schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder). As of the
Amendment No. 1 Effective Date, (a) each of the Affiliate Agreements is in full
force and effect, and (b) each of THLP Debt Partners, L.P. (which is under
common Control with Thomas H. Lee Partners, L.P.) and James K. Hunt Controls the
Investment Advisor.

SECTION 3.16. Structured Subsidiaries

(a) There are no agreements or other documents relating to any Structured
Subsidiary binding upon the Borrower or any of its Subsidiaries (other than such
Structured Subsidiary) other than as permitted under the definition thereof.

(b) The Borrower has not Guaranteed the Indebtedness or other obligations in
respect of any credit facility relating to the Structured Subsidiaries, other
than pursuant to Standard Securitization Undertakings.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans hereunder shall not become effective
until completion of each of the following conditions precedent (unless a
condition shall have been waived in accordance with Section 9.02):

(a) Documents. Administrative Agent shall have received each of the following
documents, each of which shall be reasonably satisfactory to the Administrative
Agent (and to the extent specified below to each Lender) in form and substance:

(i) Executed Counterparts. From each party hereto either (1) a counterpart of
this Agreement signed on behalf of such party or (2) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page to this Agreement) that such party has
signed a counterpart of this Agreement.

 

53



--------------------------------------------------------------------------------

(ii) Guarantee and Security Agreement. The Guarantee and Security Agreement,
duly executed and delivered by each of the parties to the Guarantee and Security
Agreement.

(iii) Opinion of Counsel to the Borrower. A favorable written opinion (addressed
to the Administrative Agent and the Lenders and dated the Effective Date) of
Dechert LLP, counsel for the Obligors, in form and substance reasonably
acceptable to the Administrative Agent and covering such matters as the
Administrative Agent may reasonably request (and the Borrower hereby instructs
such counsel to deliver such opinion to the Lenders and the Administrative
Agent).

(iv) Corporate Documents. (v) Copies of the organizational documents of each
Obligor certified as of a recent date by the appropriate governmental official,
(w) signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party, (x) resolutions of the
board of directors or similar governing body of each Obligor approving and
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents to which it is a party or by which it or its assets may be
bound as of the Effective Date, certified as of the Effective Date by its
secretary or an assistant secretary as being in full force and effect without
modification or amendment, (y) a good standing certificate from the applicable
Governmental Authority of each Obligor’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Effective Date, and (z) such other documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Obligors, and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

(v) Officer’s Certificate. A certificate, dated the Effective Date and signed by
a Financial Officer of the Borrower, confirming compliance with the conditions
set forth in Sections 4.02(a), (b), (c) and (d).

(b) Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Obligors, confirming
the priority of the Liens in favor of the Collateral Agent created pursuant to
the Security Documents and revealing no liens on any of the assets of the
Borrower or its Subsidiaries except for Liens permitted under Section 6.02 or
Liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent. Subject to
Section 5.08(c)(ii), all UCC financing statements, control agreements and other
documents or instruments required to be filed or executed and delivered in order
to create in favor of the Administrative Agent, for the benefit of the Lenders,
a first priority perfected (subject to Eligible Liens) security interest in the
Collateral (to the extent that such a security interest may be perfected by
filing, possession or control under the Uniform Commercial Code) shall have been
properly filed or executed and delivered in each jurisdiction required.

(c) Financial Statements. The Administrative Agent shall have received prior to
the execution of this Agreement the final version, approved by the Board of
Directors of the Borrower, of the consolidated statement of assets and
liabilities and the related consolidated

 

54



--------------------------------------------------------------------------------

statements of operations, changes in net assets and cash flows and related
schedule of investments of the Borrower and its Subsidiaries as of and for the
fiscal year ended December 31, 2010, together with a copy of written
confirmation (which may be in the form of an email to the Borrower) from PwC,
independent public accountants, that all audit procedures with respect to such
financial statements have been completed and that PwC is prepared to deliver its
report on such financial statements in compliance with the requirements of
Section 5.01 and has authorized the Borrower to include such report in the
Borrower’s Form 10-K to be filed with the SEC on March 14, 2011.

(d) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with the Transactions,
and such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Transactions or any transaction being financed with the proceeds of the
Loans shall be ongoing.

(e) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Transactions or that could have a Material Adverse Effect.

(f) Solvency Certificate. On the Effective Date, the Administrative Agent shall
have received a solvency certificate of the chief financial officer of the
Borrower dated as of the Effective Date and addressed to the Administrative
Agent and the Lenders, and in form, scope and substance reasonably satisfactory
to Administrative Agent, with appropriate attachments and demonstrating that
both before and after giving effect to the Transactions, (a) the Borrower will
be Solvent on a unconsolidated basis, and (b) each Subsidiary Guarantor will be
Solvent on a consolidated basis with the other Obligors.

(g) Investment Policies. The Administrative Agent shall have received the
Investment Policies as in effect on the Effective Date in form and substance
satisfactory to the Administrative Agent.

(h) Due Diligence. No information shall have become available which the
Administrative Agent believes has had, or could reasonably be expected to have,
a Material Adverse Effect.

(i) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Agreement owing on the Effective Date, including any up-front fee due to any
Lender on the Effective Date.

(j) Default. No Default or Event of Default shall have occurred and be
continuing under this Agreement or under any Material Indebtedness immediately
before and after giving effect to the Transactions, any incurrence of
Indebtedness hereunder and the use of the proceeds hereof on a pro forma basis.

 

55



--------------------------------------------------------------------------------

(k) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Agreement
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make any Loan,
including any such extension of credit on the Effective Date is additionally
subject to the satisfaction of the following conditions:

(a) the representations and warranties of the Borrower set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (other than any representation or warranty already qualified
by materiality or Material Adverse Effect, which shall be true and correct in
all respects) on and as of the date of such Loan, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

(b) at the time of and immediately after giving effect to such Loan, no Default
shall have occurred and be continuing;

(c) either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments by the Borrower or payment of outstanding Loans or Other Covered
Indebtedness;

(d) after giving effect to such extension of credit, the Borrower shall be in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e);

(e) the Custodian Agreement shall have been duly executed and delivered by the
Borrower, the Collateral Agent and the Custodian and all other control
arrangements required at the time by Section 5.08(c)(ii) with respect to the
Obligors’ other deposit accounts and securities accounts shall have been entered
into; and

(f) the proposed date of such extension of credit shall take place during the
Availability Period.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

 

56



--------------------------------------------------------------------------------

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for distribution to each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ending December 31, 2010), the audited consolidated
statement of assets and liabilities and the related consolidated statements of
operations, changes in net assets and cash flows and related schedule of
investments of the Borrower and its Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year (to the extent full fiscal year information is available),
all reported on by PwC or other independent public accountants of recognized
national standing to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied (which report shall be unqualified as
to going concern and scope of audit and shall not contain any explanatory
paragraph or paragraph of emphasis with respect to going concern); provided that
the requirements set forth in this clause (a) may be fulfilled by providing to
the Administrative Agent for distribution to each Lender the report filed by the
Borrower with the SEC on Form 10-K for the applicable fiscal year;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower (commencing with the fiscal quarter ending
March 31, 2011), the consolidated statement of assets and liabilities and the
related consolidated statements of operations, changes in net assets and cash
flows and related schedule of investments of the Borrower and its Subsidiaries
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for (or,
in the case of the statement of assets and liabilities, as of the end of) the
corresponding period or periods of the previous fiscal year (to the extent such
information is available for the previous fiscal year), all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Administrative Agent for distribution to each
Lender the report filed by the Borrower with the SEC on Form 10-Q for the
applicable quarterly period;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower (i) to
the extent the requirements in clause (a) and (b) are not fulfilled by the
Borrower delivering the applicable report delivered to (or filed with) the SEC,
certifying that such statements are consistent with the financial statements
filed by the Borrower with the SEC, (ii) certifying as to whether the Borrower
has knowledge that a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (iii) setting forth

 

57



--------------------------------------------------------------------------------

reasonably detailed calculations demonstrating compliance with Sections 6.01(b),
(c), (d) and (e), 6.02(f), 6.04(i), 6.05(b) and (d), and 6.07 and, (iv) stating
whether any change in GAAP as applied by (or in the application of GAAP by) the
Borrower has occurred since the Amendment No. 1 Effective Date (but only if the
Borrower has not previously reported such change to the Administrative Agent)
and, if any such change has occurred (and has not been previously reported to
the Administrative Agent), specifying the effect of such change on the financial
statements accompanying such certificate;, and (v) attaching a list of
Subsidiaries and Immaterial Subsidiaries as of the date of delivery of such
certificate or a confirmation that there is no change in such information since
the later of the Amendment No.1 Effective Date or the date of the last such
list;

(d) as soon as available and in any event not later than twenty (20) calendar
days after the end of each monthly accounting period (ending on the last day of
each calendar month) of the Borrower and its Subsidiaries, a Borrowing Base
Certificate as of the last day of such accounting period;

(e) promptly but no later than two Business Days after the Borrower shall at any
time have knowledge that there is a Borrowing Base Deficiency, a Borrowing Base
Certificate as at the date the Borrower has knowledge of such Borrowing Base
Deficiency indicating the amount of the Borrowing Base Deficiency as at the date
the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than two Business Days
prior to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

(f) promptly upon receipt thereof copies of all significant and non-routine
written reports submitted to the management or board of directors of the
Borrower by the Borrower’s independent public accountants in connection with
each annual, interim or special audit or review of any type of the financial
statements or related internal control systems of the Borrower or any of its
Subsidiaries delivered by such accountants to the management or board of
directors of the Borrower (other than the periodic reports that the Borrower’s
independent auditors provide, in the ordinary course, to the Borrower’s audit
committee);

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials sent to stockholders and
filed by the Borrower or any of its Subsidiaries with the SEC or with any
national securities exchange, as the case may be;

(h) within 45 days after the end of each fiscal quarter of the Borrower, all
internal and external valuation reports relating to the Eligible Portfolio
Investments (including all valuation reports delivered by the Approved
Third-Party Appraiser in connection with the quarterly appraisals of Unquoted
Investments in accordance with Section 5.12(b)(ii)(B)) and the underwriting
memoranda for all Eligible Portfolio Investments included in such valuation
reports, along with any other information relating to the Eligible Portfolio
Investments as reasonably requested by the Administrative Agent or any Lender,
provided that the underwriting memoranda for a particular Eligible Portfolio
Investment of an Obligor shall only be required to be delivered within 30 days
of the initial closing of such Eligible Portfolio Investment and at no other
time;

 

58



--------------------------------------------------------------------------------

(i) to the extent not otherwise provided by the Custodian, within thirty
(30) days after the end of each month, updated copies of custody reports
(including, to the extent available, an itemized list of each Portfolio
Investment held in any Custodian Account owned by the Borrower or any
Subsidiary) with respect to any custodian account owned by the Borrower or any
of its Subsidiaries;

(j) within 45 days after the end of each fiscal quarter of the Borrower
commencing with the first fiscal quarter to end on or after the date on which
the Borrower has any Financing Subsidiary, a certificate of a Financial Officer
of the Borrower certifying that attached thereto is a complete and correct
description of all Portfolio Investments as of the date thereof, including, with
respect to each such Portfolio Investment, the name of the Borrower or
Subsidiary holding such Portfolio Investment and the name of the issuer of such
Portfolio Investment; and

(k) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement and the
other Loan Documents, as the Administrative Agent or any Lender may reasonably
request.

SECTION 5.02. Notices of Material Events. TheUpon the Borrower becoming aware of
any of the following, the Borrower will furnish to the Administrative Agent and
each Lender prompt written notice of the following:

(a) the occurrence of any Default (provided that if such Default is subsequently
cured within the time periods set forth herein, the failure to provide notice of
such Default shall not itself result in an Event of Default hereunder);

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$2,500,000; and

(d) any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to
be done all things necessary to preserve, renew and keep in full force and
effect its legal existence and the rights, licenses, permits, privileges and
franchises material to the conduct of its business; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

59



--------------------------------------------------------------------------------

SECTION 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including tax liabilities and material
contractual obligations, that, if not paid, could reasonably be expected to
result in a Material Adverse Effect before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate proceedings, (b) the Borrower or such Subsidiary
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries (other than Immaterial Subsidiaries) to, (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar business, operating in the same or similar
locations.

SECTION 5.06. Books and Records; Inspection and Audit Rights.

(a) Books and Records; Inspection Rights. The Borrower will, and will cause each
of its Subsidiaries to, keep books of record and account in accordance with
GAAP. The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice to the Borrower, to (i) visit and inspect its
properties, to examine and make extracts from its books and records, and
(ii) discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested, provided that the Borrower or such Subsidiary shall be entitled to
have its representatives and advisors present during any inspection of its books
and records; provided, further, that the Administrative Agent and the Lenders
shall not conduct more than three such visits and inspections in any calendar
year unless an Event of Default has occurred and is continuing at the time of
any subsequent visits and inspections during such calendar year.

(b) Audit Rights. The Borrower will, and will cause each of its Subsidiaries to,
permit any representatives designated by Administrative Agent (including any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent) to conduct evaluations and appraisals of the Borrower’s computation of
the Borrowing Base and the assets included in the Borrowing Base (including, for
clarity, audits of any Agency Accounts, funds transfers and custody procedures),
all at such reasonable times and as often as reasonably requested. The Borrower
shall pay the reasonable, documented fees and expenses of representatives
retained by the Administrative Agent to conduct any such evaluation or
appraisal; provided that the Borrower shall not be required to pay such fees and
expenses for more than one such evaluation or appraisal during any calendar year
unless an Event of Default has occurred and is continuing at the time of any
subsequent evaluation or appraisal during such calendar year, and provided
further that in no event shall the Borrower be required to pay more than
$50,000100,000 in any calendar year for evaluations or appraisals requested by
the Administrative Agent pursuant to this Section 5.06(b).

 

60



--------------------------------------------------------------------------------

The Borrower also agrees to modify or adjust the computation of the Borrowing
Base and/or the assets included in the Borrowing Base, to the extent required by
the Administrative Agent or the Required Lenders as a result of any such
evaluation or appraisal indicating that such computation or inclusion of assets
is not consistent with the terms of this Agreement, provided that if the
Borrower demonstrates that such evaluation or appraisal is incorrect, the
Borrower shall be permitted to re-adjust its computation of the Borrowing Base.

SECTION 5.07. Compliance with Laws and Agreements. The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws, rules, regulations,
including the Investment Company Act (if applicable to such Person), and orders
of any Governmental Authority applicable to it (including orders issued by the
SEC) or its property and all indentures, agreements and other instruments,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further Assurances.

(a) Subsidiary Guarantors.

(i) In the event that (1) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary (other than a Financing Subsidiary), or that any
other Person shall become a “Subsidiary” within the meaning of the definition
thereof, (2) any Structured Subsidiary shall no longer constitute a “Structured
Subsidiary” pursuant to the definition thereof (in which case such Person shall
be deemed to be a “new” Subsidiary for purposes of this Section 5.08); or
(3) any SBIC Subsidiary shall no longer constitute a “SBIC Subsidiary” pursuant
to the definition thereof (in which case such Person shall be deemed to be a
“new” Subsidiary for purposes of this Section 5.08), the Borrower will, in each
case, on or before thirty (30) days following such Person becoming a Subsidiary
or such Financing Subsidiary no longer qualifying as such, cause such new
Subsidiary or former Financing Subsidiary to become a “Subsidiary Guarantor”
(and, thereby, an “Obligor”) under the Guarantee and Security Agreement pursuant
to a Guarantee Assumption Agreement and to deliver such proof of corporate or
other action, incumbency of officers, opinions of counsel and other documents as
the Administrative Agent shall have reasonably requested.

(ii) The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each Structured Subsidiary as an Obligor only for so long
as such Person qualifies as an “Structured Subsidiary” pursuant to the
definition thereof, and thereafter such Person shall no longer constitute an
“Structured Subsidiary” for any purpose of this Agreement or any other Loan
Document.

(iii) The Borrower acknowledges that the Administrative Agent and the Lenders
have agreed to exclude each SBIC Subsidiary as an Obligor only for so long as
such Person qualifies as an “SBIC Subsidiary” pursuant to the definition
thereof, and thereafter such Person shall no longer constitute an “SBIC
Subsidiary” for any purpose of this Agreement or any other Loan Document.

 

61



--------------------------------------------------------------------------------

(b) Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.

(c) Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors, to:

(i) take such action from time to time (including filing appropriate Uniform
Commercial Code financing statements and executing and delivering such
assignments, security agreements and other instruments) as shall be reasonably
requested by the Administrative Agent to create, in favor of the Collateral
Agent for the benefit of the Lenders (and any affiliate thereof that is a party
to any Hedging Agreement entered into with the Borrower), the holders of the
Term Loan Indebtedness and the holders of any Secured Longer-Term Indebtedness,
pursuant to the Security Documents perfected security interests and Liens in the
Collateral; provided that any such security interest or Lien shall be subject to
the relevant requirements of the Security Documents;

(ii) commencing no later than the date on which the Borrower delivers its first
Borrowing Request to the Administrative Agent and at all times thereafter, with
respect to each deposit account or securities account of the Obligors (other
than (A) any such accounts that are maintained by the Borrower in its capacity
as “servicer” for a Financing Subsidiary or any Agency Account, (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) any payroll account so long as such payroll account is coded as such,
(D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, (E) checking accounts of the
Obligors that do not contain, at any one time, an aggregate balance in excess of
$1,000,000, provided that Borrower will, and will cause each of its Subsidiary
Guarantors to, use commercially reasonable efforts to obtain control agreements
governing any such account in this clause (E), and (F) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (F), does not at any time exceed $75,000, provided that in the case
of each of the foregoing clauses (A) through (F), no other Person (other than
the depository institution at which such account is maintained) shall have
“control” over such account), cause each bank or securities intermediary (within
the meaning of the Uniform Commercial Code) to enter into such arrangements with
the Collateral Agent as shall be appropriate in order that the Collateral Agent
has “control” (within the meaning of the Uniform Commercial Code) over each such
deposit account or securities account (each, a “Control Account”) and in that
connection, the Borrower agrees, subject to Sections 5.08(c)(iv) and (v) below,
to cause all cash and other proceeds of Portfolio Investments received by any
Obligor to be immediately deposited into a Control Account (or otherwise
delivered to, or registered in the name of, the Collateral Agent) and, both
prior to and following such deposit, delivery or registration such cash and
other proceeds shall be held in trust by the Borrower for and as the property of
the Collateral Agent and shall not be commingled with any other funds or
property of such Obligor or any other Person (including with any money or
financial assets of the Borrower

 

62



--------------------------------------------------------------------------------

in its capacity as “servicer” for a Structured Subsidiary, or any money or
financial assets of a Structured Subsidiary, or any money or financial assets of
the Borrower in its capacity as “agent” for any other Bank Loans subject to
Section 5.08(c)(v) below);

(iii) cause the Financing Subsidiaries to execute and deliver to the
Administrative Agent such certificates and agreements, in form and substance
reasonably satisfactory to the Administrative Agent, as it shall determine are
necessary to confirm that such Financing Subsidiary qualifies or continues to
qualify as a “Structured Subsidiary” or an “SBIC Subsidiary”, as applicable,
pursuant to the definitions thereof;

(iv) in the case of any Portfolio Investment consisting of a Bank Loan (as
defined in Section 5.13) that does not constitute all of the credit extended to
the underlying borrower under the relevant underlying loan documents and a
Financing Subsidiary holds any interest in the loans or other extensions of
credit under such loan documents, (x)(1) cause the interest owned by such
Financing Subsidiary to be evidenced by a separate note or notes which note or
notes are either (A) in the name of such Financing Subsidiary or (B) in the name
of the Borrower, endorsed in blank and delivered to the applicable Financing
Subsidiary and beneficially owned by the Financing Subsidiary and (2) not permit
such Financing Subsidiary to have a participation acquired from an Obligor in
such underlying loan documents and the extensions of credit thereunder or any
other indirect interest therein acquired from an Obligor; and (y) ensure that,
subject to Section 5.08(c)(v) below, all amounts owing to any Obligor by the
underlying borrower or other obligated party are remitted by such borrower or
obligated party (or the applicable administrative agents, collateral agents or
equivalent Person) directly to the Custodian Account and no other amounts owing
by such underlying borrower or obligated party are remitted to the Custodian
Account;

(v) in the event that any Obligor is acting as an agent or administrative agent
under any loan documents with respect to any Bank Loan and such Obligor does not
hold all of the credit extended to the underlying borrower under the relevant
underlying loan documents, ensure that (1) all funds held by such Obligor in
such capacity as agent or administrative agent is segregated from all other
funds of such Obligor and clearly identified as being held in an agency capacity
(an “Agency Account”); (2) all amounts owing on account of such Bank Loan by the
underlying borrower or other obligated party are remitted by such borrower or
obligated party to either (A) such Agency Account or (B) directly to an account
in the name of the underlying lender to whom such amounts are owed (for the
avoidance of doubt, no funds representing amounts owing to more than one
underlying lender may be remitted to any single account other than the Agency
Account); and (3) within two (2) Business Days after receipt of such funds, such
Obligor acting in its capacity as agent or administrative agent shall distribute
any such funds belonging to any Obligor to the Custodian Account (provided that
if any distribution referred to in this clause (c) is not permitted by
applicable bankruptcy law to be made within such two-Business Day period as a
result of the bankruptcy of the underlying borrower, such Obligor shall use
commercially reasonable efforts to obtain permission to make such distribution
and shall make such distribution as soon as legally permitted to do so);

 

63



--------------------------------------------------------------------------------

(vi) except as otherwise set forth in clause Section 5.08(c)(iv) above, cause
all Portfolio Investments held by an Obligor that are Bank Loans to be evidenced
by promissory notes in the name of such Obligor, cause such Obligor to be party
to the underlying loan documents as a “lender” having a direct interest (or a
participation not acquired from an Affiliate) in such underlying loan documents
and the extensions of credit thereunder, and cause all such underlying loan and
other documents relating to any such Portfolio Investment (including, without
limitation, such promissory notes that are owned by an Obligor) to be held by
(x) the Collateral Agent or (y) the Custodian pursuant to the terms of a
Custodian Agreement and, unless delivered to the Collateral Agent, such Bank
Loan shall be credited to the Custodian Account; provided that Borrower’s
obligation to deliver underlying documentation (other than promissory notes,
which must be delivered in the original) may be satisfied by delivery of copies
of such underlying documentation; and

(vii) in the case of any Portfolio Investment held by any Financing Subsidiary,
including any cash collection related thereto, ensure that such Portfolio
Investment shall not be held in any Custodian Account, or any other account of
any Obligor.

SECTION 5.09. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for general corporate purposes of the Borrower and its Subsidiaries in the
ordinary course of business, including making distributions not prohibited by
this Agreement and the acquisition and funding (either directly or through one
or more wholly-owned Subsidiary Guarantors) of leveraged loans, mezzanine loans,
high-yield securities, convertible securities, preferred stock, common stock and
other Investments; provided that neither the Administrative Agent nor any Lender
shall have any responsibility as to the use of any of such proceeds. No part of
the proceeds of any Loan will be used in violation of applicable law or,
directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any Margin Stock. On the first day (if any) an
Obligor acquires any Margin Stock or at any other time requested by the
Administrative Agent or any Lender, the Borrower shall furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U. Margin Stock shall be purchased by the Obligors
only with the proceeds of Indebtedness not directly or indirectly secured by
Margin Stock (within the meaning of Regulation U), or with the proceeds of
equity capital of the Borrower.

SECTION 5.10. Status of RIC and BDC. The Borrower shall at all times maintain
its status as a RIC under the Code, and as a “business development company”
under the Investment Company Act.

SECTION 5.11. Investment Policies. The Borrower shall at all times be in
compliance in all material respects with its Investment Policies.

SECTION 5.12. Portfolio Valuation and Diversification Etc.; Risk Factor Ratings;

(a) Industry Classification Groups. For purposes of this Agreement, the Borrower
shall assign each Eligible Portfolio Investment to an Industry Classification
Group as

 

64



--------------------------------------------------------------------------------

reasonably determined by the Borrower. To the extent that any Eligible Portfolio
Investment is not correlated with the risks of other Eligible Portfolio
Investments in an Industry Classification Group, such Eligible Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Eligible Portfolio Investment. In the
absence of any correlation, the Borrower shall be permitted, upon notice to the
Administrative Agent for distribution to each Lender, to create up to three
additional industry classification groups for purposes of this Agreement.

(b) Portfolio Valuation Etc.

(i) Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as an Eligible Portfolio Investment
shall be determined on a settlement-date basis (meaning that any investment that
has been purchased will not be treated as an Eligible Portfolio Investment until
such purchase has settled, and any Eligible Portfolio Investment which has been
sold will not be excluded as an Eligible Portfolio Investment until such sale
has settled), provided that no such investment shall be included as an Eligible
Portfolio Investment to the extent it has not been paid for in full.

(ii) Determination of Values. The Borrower will conduct reviews of the value to
be assigned to each of its Eligible Portfolio Investments as follows:

(A) Quoted Investments External Review. With respect to Eligible Portfolio
Investments (including Cash Equivalents) for which market quotations are readily
available (“Quoted Investments”), the Borrower shall, not less frequently than
once each calendar week, determine the market value of such Quoted Investments
which shall, in each case, be determined in accordance with one of the following
methodologies as selected by the Borrower (each such value, an “External Quoted
Value”):

(w) in the case of public and 144A securities, the average of the bid prices as
determined by two Approved Dealers selected by the Borrower,

(x) in the case of bank loans, the average of the bid prices as determined by
two Approved Dealers selected by the Borrower,

(y) in the case of any Quoted Investment traded on an exchange, the closing
price for such Eligible Portfolio Investment most recently posted on such
exchange, and

(z) in the case of any other Quoted Investment, the fair market value thereof as
determined by an Approved Pricing Service; and

(B) Unquoted Investments External Review. With respect to Eligible Portfolio
Investments for which market quotations are not readily available (“Unquoted
Investments”), the Borrower shall request an Approved Third-Party Appraiser to
assist the Board of Directors of the Borrower in determining the fair

 

65



--------------------------------------------------------------------------------

market value of such Unquoted Investments, as at the last day of each fiscal
quarter following the Effective Date (each such value, an “External Unquoted
Value”) and to provide the Board of Directors with a written valuation report as
part of that assistance each quarter.

(C) Internal Review. The Borrower shall conduct internal reviews to determine
the value of all Eligible Portfolio Investments at least once each calendar week
which shall take into account any events of which the Borrower has knowledge
that adversely affect the value of any Eligible Portfolio Investment (each such
value, an “Internal Value”).

(D) Value of Quoted Investments. Subject to clauses (G) and (H) of this
Section 5.12(b)(ii), the “Value” of each Quoted Investment for all purposes of
this Agreement shall be the lower of the Internal Value of such Quoted
Investment as most recently determined by the Borrower pursuant to
Section 5.12(b)(ii)(C) and the External Quoted Value of such Quoted Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A).

(E) Value of Unquoted Investments. Subject to clauses (G) and (H) of this
Section 5.12(b)(ii),

(I) if the Internal Value of any Unquoted Investment as most recently determined
by the Borrower pursuant to Section 5.12(b)(ii)(C) falls below the range of the
External Unquoted Value of such Unquoted Investment as most recently determined
pursuant to Section 5.12(b)(ii)(B), then the “Value” of such Unquoted Investment
for all purposes of this Agreement shall be deemed to be the Internal Value;

(II) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) falls above the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
midpoint of the range of the External Unquoted Value; and,

(III) if the Internal Value of any Unquoted Investment as most recently
determined by the Borrower pursuant to Section 5.12(b)(ii)(C) is within the
range of the External Unquoted Value of such Unquoted Investment as most
recently determined pursuant to Section 5.12(b)(ii)(B), then the “Value” of such
Unquoted Investment for all purposes of this Agreement shall be deemed to be the
Internal Value;

except that:

(x) if the difference between the highest and lowest External Unquoted Value in
such range exceeds an amount equal to 6% of the midpoint of such range, the
“Value” of such Unquoted Investment shall instead be deemed to be the lower of
the lowest External Unquoted Value in such range and the Internal Value
determined pursuant to Section 5.12(b)(ii)(C); and

 

66



--------------------------------------------------------------------------------

(y) prior to June 30, 2011, the “Value” of any Unquoted Investment that was
acquired prior to the Effective Date shall be the Internal Value of such
Unquoted Investment; and[Intentionally Omitted]

(z) the “Value” of any Unquoted Investment acquired during a fiscal quarter
shall be deemed to be equal to the lower of the cost of such Unquoted Investment
and the Internal Value of such Unquoted Investment until such time as the
External Unquoted Value of such Unquoted Investment is determined in accordance
with the foregoing provisions of this sub-clause (B) as at the last day of such
fiscal quarter.

(F) Actions Upon a Borrowing Base Deficiency. If, based upon such weekly
internal review, the Borrower determines that a Borrowing Base Deficiency
exists, then the Borrower shall, promptly and in any event within two Business
Days as provided in Section 5.01(e), deliver a Borrowing Base Certificate
reflecting the new amount of the Borrowing Base and shall take the actions, and
make the payments and prepayments (if any), all as more specifically set forth
in Section 2.08(b).

(G) Failure to Determine Values. If the Borrower shall fail to determine the
value of any Eligible Portfolio Investment as at any date pursuant to the
requirements (but subject to the exclusions) of the foregoing sub-clauses (A),
(B), (C), (D) or (E), then the “Value” of such Eligible Portfolio Investment as
at such date shall be deemed to be zero.

(H) Adjustment of Values. Notwithstanding anything herein to the contrary, the
Administrative Agent, in its sole and absolute discretion exercised in good
faith, may, and upon the request of Required Lenders, shall, revisereduce the
Value of any Eligible Portfolio Investment (in which case the “Value” of such
Eligible Portfolio Investment shall for all purposes hereof be deemed to be the
Value assigned by the Administrative Agent) and/or exclude any Eligible
Portfolio Investment from the Borrowing Base entirely, so long as the aggregate
reduction in the Borrowing Base resulting from all such revisions and exclusions
in any fiscal quarter does not exceed 7.5%. Any such revision or exclusion shall
be effective ten Business Days after the Administrative Agent’s delivery of
notice thereof to the Borrower.

(c) Investment Company Diversification Requirements. The Borrower (together with
its Subsidiaries to the extent required by the Investment Company Act) will at
all times comply with the portfolio diversification and similar requirements set
forth in the Investment Company Act applicable to business development
companies. The Borrower will at all times, subject to applicable grace periods
set forth in the Code, comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs.

 

67



--------------------------------------------------------------------------------

SECTION 5.13. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the products obtained by multiplying (x) the Value of each Eligible
Portfolio Investment by (y) the applicable Advance Rate, expressed as a
fraction; provided that:

(a) the Advance Rate applicable to the aggregate Value of all Eligible Portfolio
Investments in their entirety shall be 0% at any time when the Borrowing Base is
composed entirely of Eligible Portfolio Investments issued by less than 15
different issuers;

(b) the Advance Rate applicable to that portion of all Eligible Portfolio
Investments in a single issuer that exceeds 10% of the Obligors’ Net Worth shall
be 0%;

(c) if at any time the weighted average Risk Factor of all Eligible Portfolio
Investments (based on the fair value of such Eligible Portfolio Investments)
exceeds 2950, the Borrowing Base shall be reduced by removing Eligible Portfolio
Investments therefrom (but not from the Collateral) to the extent necessary to
cause the weighted average Risk Factor of all Eligible Portfolio Investments in
the Borrowing Base to be no greater than 2950 (subject to all other constraints,
limitations and restrictions set forth herein);

(d) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments with a Risk Factor higher than 3490 shall not exceed 20% of the
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 20% of the Borrowing Base;

(e) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are not Cash, Cash Equivalents, First Lien Bank Loans or Second
Lien Bank Loans shall not exceed 65% of the Borrowing Base and the Borrowing
Base shall be reduced to the extent such portion would otherwise exceed 65% of
the Borrowing Base;

(f) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are common equity and warrants shall not exceed 10% of the
Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 10% of the Borrowing Base;

(g) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in the Largest Industry Classification Group shall not exceed 25% of
the Borrowing Base and the Borrowing Base shall be reduced to the extent such
portion would otherwise exceed 25% of the Borrowing Base;

(h) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments in any single Industry Classification Group (other than the Largest
Industry Classification Group) shall not exceed 15% of the Borrowing Base and
the Borrowing Base shall be reduced to the extent such portion would otherwise
exceed 15% of the Borrowing Base;

(i) if at any time the weighted average maturity of all debt Eligible Portfolio
Investments (based on the fair value of such Eligible Portfolio Investments)
exceeds 5.5 years, the Borrowing Base shall be reduced by removing debt Eligible
Portfolio

 

68



--------------------------------------------------------------------------------

Investments therefrom (but not from the Collateral) to the extent necessary to
cause the weighted average maturity of all debt Eligible Portfolio Investments
included in the Borrowing Base to be no greater than 5.5 years (subject to all
other constraints, limitations and restrictions set forth herein);

(j) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are debt investments with a maturity greater than 7 years shall
not exceed 15% of the Borrowing Base and the Borrowing Base shall be reduced to
the extent such portion would otherwise exceed 15% of the Borrowing Base;

(k) the portion of the Borrowing Base attributable to PIK Obligations, DIP Loans
and Covenant-Lite Loans shall not exceed 10% of the Borrowing Base and the
Borrowing Base shall be reduced to the extent such portion would otherwise
exceed 10% of the Borrowing Base;

(l) if at any time the Weighted Average Fixed Coupon (after giving effect to any
Hedge Agreement) is less than the greater of (i) 8% and (ii) the one-month LIBO
Rate plus 4.5%, the Borrowing Base shall be reduced by removing debt Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent
necessary to cause the Weighted Average Fixed Coupon to be at least equal to the
greater of (x) 8% and (y) LIBO Rate plus 4.5% (subject to all other constraints,
limitations and restrictions set forth herein);

(m) if at any time the Weighted Average Floating Spread (after giving effect to
any Hedge Agreement) is less than 4.5%, the Borrowing Base shall be reduced by
removing debt Eligible Portfolio Investments therefrom (but not from the
Collateral) to the extent necessary to cause the Weighted Average Floating
Spread to be at least 4.5% (subject to all other constraints, limitations and
restrictions set forth herein);

(n) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are investments in equity interests of any fund or finance
company, (including LCP Capital LLC, a Delaware limited liability company),
shall not exceed 10% of the Borrowing Base and the Borrowing Base shall be
reduced to the extent such portion would otherwise exceed 10% of the Borrowing
Base; and

(o) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments that are Affiliate Investments shall not exceed 20% of the Borrowing
Base and the Borrowing Base shall be reduced to the extent such portion would
otherwise exceed 20% of the Borrowing Base.

 

69



--------------------------------------------------------------------------------

For all purposes of this Section 5.13, all issuers of Eligible Portfolio
Investments that are Affiliates of one another shall be treated as a single
issuer (unless such issuers are Affiliates of one another solely because they
are under the common Control of the same private equity sponsor or similar
sponsor). In addition, as used herein, the following terms have the following
meanings:

“Advance Rate” means, as to any Eligible Portfolio Investment and subject to
adjustment as provided above, the following percentages with respect to such
Eligible Portfolio Investment:

 

Eligible Portfolio Investment

   Unquoted     Quoted  

Cash and Cash Equivalents (including Short Term U.S. Government Securities)

     n/a        100 % 

Long-Term U.S. Government Securities

     n/a        85 % 

Performing First Lien Bank Loans

     60 %      70 % 

Performing Second Lien Bank Loans

     50 %      60 % 

Performing High Yield Securities and Performing Covenant-Lite Loans

     45 %      55 % 

Performing Mezzanine Investments

     40 %      50 % 

Performing PIK Obligations and Performing DIP Loans

     35 %      40 % 

Performing Common Equity

     25 %      30 % 

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of and any and all other Equity Interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Section 1.01 of the Credit
Agreement.

“Cash Equivalents” has the meaning assigned to such term in Section 1.01 of the
Credit Agreement.

“Covenant-Lite Loan” means a Bank Loan that does not contain at least one
financial maintenance covenant that is either (a) a total debt to EBITDA ratio
of no more than 5.5 to 1.0 or (b) a fixed charge coverage ratio of at least 1.0
to 1.0.

“Defaulted Obligation” means (a) any debt investment (i) as to which, (x) a
default as to the payment of principal and/or interest has occurred and is
continuing for a period of thirty two (32) consecutive days with respect to such
debt (without regard to any grace period applicable thereto, or waiver thereof)
or (y) a default not set forth in clause (x) has occurred and the holders of
such debt have accelerated all or a portion of the principal amount thereof as a
result of such default; (ii) as to which a default as to the payment of
principal and/or interest has occurred and is continuing on another material
debt obligation of the obligor under such debt which is senior or pari passu in
right of payment to such debt; (iii) as to which the obligor under such debt or
others have instituted proceedings to have such obligor adjudicated bankrupt or
insolvent or placed into receivership and such proceedings have not been stayed
or dismissed or such obligor has filed for protection under Chapter 11 of the
United States Bankruptcy Code (unless, in the case of clause

 

70



--------------------------------------------------------------------------------

(ii) or (iii), such debt is a DIP Loan, in which case it shall not be deemed to
be a Defaulted Obligation under such clause); (iv) as to which a default rate of
interest has been and continues to be charged for more than 120 consecutive
days, or foreclosure on collateral for such debt has been commenced and is being
pursued by or on behalf of the holders thereof; or (v) that the Borrower has in
its reasonable commercial judgment otherwise declared to be a Defaulted
Obligation; and (b) Preferred Stock in respect of which the issuer has failed to
meet any scheduled redemption obligations or pay its latest declared cash
dividend after the expiration of any applicable grace period.

“DIP Loan” means a Bank Loan that is originated after the commencement of a case
under Chapter 11 of the Bankruptcy Code by the obligor, the obligor of which is
a debtor-in-possession as described in Section 1107 of the Bankruptcy Code or a
debtor as defined in Section 101(13) of the Bankruptcy Code in such case (a
“Debtor”) organized under the laws of the United States or any state therein and
domiciled in the United States, the terms of which have been approved by an
order of a United States Bankruptcy court of competent jurisdiction, which order
provides that (a) such DIP Loan is secured by liens on otherwise unencumbered
property of the Debtor’s bankruptcy estate pursuant to Section 364(c)(2) of the
Bankruptcy Code, (b) such DIP Loan is secured by liens of equal or senior
priority on property of the Debtor’s estate that is otherwise subject to a lien
pursuant to Section 364(d) of the Bankruptcy Code, (c) such DIP Loan is secured
by junior liens on property of the Debtor’s bankruptcy estate already subject to
a lien encumbered assets (so long as such DIP Loan, including all interest and
fees accruing thereon, is a fully secured claim within the meaning of
Section 506 of the Bankruptcy Code), or (iv) if the DIP Loan or any portion
thereof is unsecured, the repayment of such DIP Loan retains priority over all
other administrative expenses pursuant to Section 364(c)(1) of the Bankruptcy
Code; provided that, (x) not more than 50% of the proceeds of such loan are used
to repay prepetition obligations owing to all or some of the same lender(s) in a
“roll-up” or similar transaction and (y) in the case of the origination or
acquisition of any DIP Loan, the Borrower does not have knowledge that the order
set forth above is subject to any pending contested matter or proceeding (as
such terms are defined in the Federal Rules of Bankruptcy Procedure) or the
subject of an appeal or stay pending appeal.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“Fixed Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a fixed rate.

“Floating Rate Portfolio Investment” means a debt Eligible Portfolio Investment
that bears interest at a floating rate.

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than three months from the applicable date of determination.

 

71



--------------------------------------------------------------------------------

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to Rule
144A under the Securities Act (or any successor provision thereunder), (d) that
are not Cash Equivalents and (e) contractually subordinated in right of payment
to other debt of the same issuer.

“Performing” means with respect to any Eligible Portfolio Investment, such
Eligible Portfolio Investment is not a Defaulted Obligation and does not
represent debt or Capital Stock of an issuer that has issued a Defaulted
Obligation.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing Covenant-Lite Loans” means Covenant-Lite Loans that (a) are not PIK
Obligations and (b) are Performing.

“Performing DIP Loans” means DIP Loans that (a) are not PIK Obligations and
(b) are not Defaulted Obligations.

“Performing First Lien Bank Loans” means First Lien Bank Loans that (a) are not
PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“Performing High Yield Securities” means High Yield Securities that (a) are not
PIK Obligations and (b) are Performing.

“Performing Mezzanine Investments” means Mezzanine Investments that (a) are not
PIK Obligations and (b) are Performing.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans that (a) are
not PIK Obligations, DIP Loans or Covenant-Lite Loans and (b) are Performing.

“PIK Obligation” means an obligation that provides that any portion of the
interest accrued for a specified period of time or until the maturity thereof
is, or at the option of the obligor may be, added to the principal balance of
such obligation or otherwise deferred and accrued rather than being paid in
cash, provided that any such obligation shall not constitute a PIK Obligation if
it (a) is a fixed rate obligation and requires payment of interest in cash on an
at least semi-annual basis at a rate of not less than 8% per annum or (b) is not
a fixed rate obligation and requires payment of interest in cash on an at least
semi-annual basis at a rate of not less than 4.5% per annum in excess of the
applicable index.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

 

72



--------------------------------------------------------------------------------

“Restructured Investment” means, as of any date of determination, (a) any
Portfolio Investment that has been a Defaulted Obligation within the past six
months, or (b) any Portfolio Investment that has in the past six months been
(i) on cash non-accrual, or (ii) amended or subject to a deferral or waiver the
effect of which is to (1) change the amount of previously required scheduled
debt amortization (other than by reason of repayment thereof) or (2) extend the
tenor of previously required scheduled debt amortization, in each case such that
the remaining weighted average life of such Portfolio Investment is extended by
more than 20%.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Short-Term U.S. Government Securities” means US. Government Securities maturing
within three months of the applicable date of determination.

“Spread” means, with respect to Floating Rate Portfolio Investments, the cash
interest spread of such Floating Rate Portfolio Investment over the applicable
LIBO Rate; provided, that, in the case of any Floating Rate Portfolio Investment
that does not bear interest by reference to the LIBO Rate, “Spread” shall mean
the cash interest spread of such Floating Rate Portfolio Investment over the
LIBO Rate in effect as of the date of determination for deposits in U.S. dollars
for a period of three (3) months.

“U.S. Government Securities” has the meaning assigned to such term in
Section 1.01 of the Credit Agreement.

“Value” means, with respect to any Eligible Portfolio Investment, the value
thereof determined for purposes of this Agreement in accordance with
Section 5.12(b)(ii).

“Weighted Average Fixed Coupon” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying the cash interest coupon of each Fixed Rate Portfolio Investment
included in the Borrowing Base as of such date by the outstanding principal
balance of such Fixed Rate Portfolio Investment as of such date, dividing such
sum by the aggregate outstanding principal balance of all such Fixed Rate
Portfolio Investments and rounding up to the nearest 0.01%. For the purpose of
calculating the Weighted Average Fixed Coupon, all Fixed Rate Portfolio
Investments that are not currently paying cash interest shall have an interest
rate of 0%.

 

73



--------------------------------------------------------------------------------

“Weighted Average Floating Spread” means, as of any date of determination, the
number, expressed as a percentage, obtained by summing the products obtained by
multiplying, in the case of each Floating Rate Portfolio Investment included in
the Borrowing Base, on an annualized basis, the Spread of such Floating Rate
Portfolio Investments, by the outstanding principal balance of such Floating
Rate Portfolio Investments as of such date and dividing such sum by the
aggregate outstanding principal balance of all such Floating Rate Portfolio
Investments and rounding the result up to the nearest 0.01%.

ARTICLE VI

NEGATIVE COVENANTS

Until the Termination Date, the Borrower covenants and agrees with the Lenders
that:

SECTION 6.01. Indebtedness. The Borrower will not nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness created hereunder or under any other Loan Document;

(b)(i) Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) in an aggregate principal amount not to exceed $10,000,000
and (ii) Secured Longer-Term Indebtedness (including any refinancing or
replacement thereof), in each case, so long as (w) no Default exists at the time
of the incurrence, refinancing or replacement thereof, (x) the Borrower is in
pro forma compliance with each of the covenants set forth in Sections 6.07(a),
(b), (d) and (e) after giving effect to the incurrence. refinancing or
replacement thereof and on the date of such incurrence, refinancing or
replacement the Borrower delivers to the Administrative Agent a certificate of a
Financial Officer to such effect, (y) prior to and immediately after giving
effect to the incurrence, refinancing or replacement thereof, the Covered Debt
Amount does not or would not exceed the Borrowing Base then in effect; and
(z) on the date theof incurrence, refinancing or replacement thereof, the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with (or a certification
that the Borrower is in compliance with) subclause (y) after giving effect to
such incurrence. For purposes of preparing such Borrowing Base Certificate,
(A) the fair market value of Quoted Investments shall be the most recent
quotation available for such Eligible Portfolio Investment and (B) the fair
market value of Unquoted Investments shall be the Value set forth in the
Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment., refinancing
or replacement.

(c) Unsecured Longer-Term Indebtedness (including any refinancing or replacement
thereof), so long as (x) no Default exists at the time of the incurrence,
refinancing or replacement thereof and (y) the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 6.07(a), (b),
(d) and (e) after giving effect to the incurrence, refinancing or replacement
thereof and on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect;

(d) Indebtedness of Financing Subsidiaries, provided that (i) on the date that
such Indebtedness is incurred (for clarity, with respect to revolving loan
facilities or staged advance loan facilities, “incurrence” shall be deemed to
take place at the time such facility is entered into, and not upon each
borrowing thereunder) the Borrower is in pro forma compliance

 

74



--------------------------------------------------------------------------------

with each of the covenants set forth in Sections 6.07(a), (b), (d) and (e) after
giving effect to the incurrence thereof and on the date of such incurrence
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, and (ii) in the case of revolving loan facilities or
staged advance loan facilities, upon each borrowing thereunder, the Borrower is
in pro forma compliance with each of the covenants set forth in Sections
6.07(a), (b), (d) and (e).

(e) Other Permitted Indebtedness and obligations arising with respect to Hedging
Agreements in an aggregate principal amount not to exceed $10,000,000;

(f) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(g) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(h) obligations of the Borrower under a Permitted SBIC Guarantee; and

(i) obligations (including Guarantees) in respect of Standard Securitization
Undertakings.; and

(j) the Term Loan Indebtedness, so long as (v) no Default exists at the time of
the incurrence thereof, (w) after giving effect to the incurrence thereof, the
sum of (1) the total Commitments of all Lenders hereunder and (2) the aggregate
outstanding principal amount of the Term Loans as of such date of determination
does not exceed $225,000,000, (x) after giving effect to the incurrence thereof
the Borrower is in pro forma compliance with each of the covenants set forth in
Sections 6.07(a), (b), (d) and (e) and on the date of such incurrence the
Borrower delivers to the Administrative Agent a certificate of a Financial
Officer to such effect, (y) prior to and immediately after giving effect to the
incurrence thereof, the Covered Debt Amount does not or would not exceed the
Borrowing Base then in effect; and (z) on the date of the incurrence thereof,
the Borrower delivers to the Administrative Agent and each Lender a Borrowing
Base Certificate as at such date demonstrating compliance with (or a
certification that the Borrower is in compliance with) subclause (y) after
giving effect to such incurrence.

For purposes of preparing the Borrowing Base Certificate described in clause
(b) and (j) above, (A) the fair market value of Quoted Investments shall be the
most recent quotation available for such Eligible Portfolio Investment and
(B) the fair market value of Unquoted Investments shall be the Value set forth
in the Borrowing Base Certificate most recently delivered by the Borrower to the
Administrative Agent pursuant to Section 5.01(d) or if an Unquoted Investment is
acquired after the delivery of the Borrowing Base Certificate most recently
delivered, then the Value of such Unquoted Investment shall be the lower of the
cost of such Unquoted Investment and the Internal Value of such Unquoted
Investment; provided, that the Borrower shall reduce the Value of any Eligible
Portfolio Investment referred to in this sub-clause (B) to the extent necessary
to take into account any events of which the Borrower has knowledge that
adversely affect the value of such Eligible Portfolio Investment.

 

75



--------------------------------------------------------------------------------

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof except:

(a) any Lien on any property or asset of the Borrower existing on the Amendment
No. 1 Effective Date and set forth in Schedule 3.11(b), provided that (i) no
such Lien shall extend to any other property or asset of the Borrower or any of
its Subsidiaries, and (ii) any such Lien shall secure only those obligations
which it secures on the Amendment No. 1 Effective Date and extensions, renewals
and replacements thereof that do not increase the outstanding principal amount
thereof;

(b) Liens created pursuant to the Security Documents (including Liens with
respect to the Term Loan Credit Facility);

(c) Liens on assets owned by Financing Subsidiaries;

(d) Liens created pursuant to the Security Documents securing Hedging Agreement
Obligations and Liens securing Secured Longer-Term Indebtedness incurred
pursuant to Section 6.01(b) (including Liens in favor of the “Designated
Indebtedness Holders” pursuant to the Guarantee and Security Agreement;

(e) Permitted Liens;

(f) additional Liens securing Indebtedness not to exceed $3,000,000 in the
aggregate provided such Indebtedness is not otherwise prohibited under
Section 6.01(e) of this Agreement; and

(g) Liens on Equity Interests in any SBIC Subsidiary created in favor of the
SBA.

SECTION 6.03. Fundamental Changes. The Borrower will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution). The Borrower will not, nor will it permit any of
its Subsidiaries (other than Financing Subsidiaries) to, acquire any business or
property from, or capital stock of, or be a party to any acquisition of, any
Person, except for purchases or acquisitions of Portfolio Investments and other
assets in the normal course of the day-to-day business activities of the
Borrower and its Subsidiaries and not in violation of the terms and conditions
of this Agreement or any other Loan Document. The Borrower will not, nor will it
permit any of its Subsidiaries (other than Financing Subsidiaries or Immaterial
Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its assets (including,
without limitation, Cash, Cash Equivalents and Equity Interests), whether now
owned or hereafter acquired, but excluding (x) assets (including Cash and Cash
Equivalents but excluding Portfolio Investments) sold or disposed of in the
ordinary course of business of the Borrower and its Subsidiaries (other than the
Financing Subsidiaries) (including to make expenditures of cash in the normal
course of the day-to-day business activities of the Borrower and its
Subsidiaries (other than the Financing Subsidiaries)) and (y) subject to the
provisions of clauses (d) and (e) below, Portfolio Investments.

 

76



--------------------------------------------------------------------------------

Notwithstanding the foregoing provisions of this Section:

(a) any Subsidiary of the Borrower may be merged or consolidated with or into
the Borrower or any other Subsidiary Guarantor; provided that if any such
transaction shall be between a Subsidiary and a wholly owned Subsidiary
Guarantor, the wholly owned Subsidiary Guarantor shall be the continuing or
surviving corporation;

(b) any Subsidiary of the Borrower may sell, lease, transfer or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

(c) the capital stock of any Subsidiary of the Borrower may be sold, transferred
or otherwise disposed of to the Borrower or any wholly owned Subsidiary
Guarantor of the Borrower;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments (other than to a Financing Subsidiary) so long as prior to and after
giving effect to such sale, transfer or other disposition (and any concurrent
acquisitions of Portfolio Investments or payment of outstanding Loans or Other
Covered Indebtedness) the Covered Debt Amount does not exceed the Borrowing
Base;

(e) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments, Cash and Cash Equivalents to a Financing Subsidiary so long as
(i) prior to and after giving effect to such sale, transfer or other disposition
(and any concurrent acquisitions of Portfolio Investments or payment of
outstanding Loans or Other Covered Indebtedness) the Covered Debt Amount does
not exceed the Borrowing Base and no Default exists and the Borrower delivers to
the Administrative Agent a certificate of a Financial Officer to such effect,
and (ii) either (x) the amount by which the Borrowing Base exceeds the Covered
Debt Amount immediately prior to such release is not diminished as a result of
such release or (y) the Borrowing Base immediately after giving effect to such
release is at least 120% of the Covered Debt Amount;

(f) the Borrower may merge or consolidate with any other Person, so long as
(i) the Borrower is the continuing or surviving entity in such transaction and
(ii) at the time thereof and after giving effect thereto, no Default shall have
occurred or be continuing; and

(g) the Borrower and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $5,000,000 in any fiscal year.

SECTION 6.04. Investments. The Borrower will not, nor will it permit any of its
Subsidiaries to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Borrower and the Subsidiary Guarantors in the Borrower
and the Subsidiary Guarantors;

 

77



--------------------------------------------------------------------------------

(c) Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning and not for speculative purposes;

(d) Portfolio Investments by the Borrower and its Subsidiaries to the extent
such Portfolio Investments are permitted under the Investment Company Act (to
the extent such applicable Person is subject to the Investment Company Act) and
the Borrower’s Investment Policies;

(e) Equity Interests in (or capital contribution to) Financing Subsidiaries
acquired after the Effective Date to the extent not prohibited by
Section 6.03(e);

(f) Investments by any Financing Subsidiary;

(g) Investments in Cash and Cash Equivalents;

(h) Investments described on Schedule 3.12(b) hereto; and

(i) additional Investments up to but not exceeding $5,000,000 in the aggregate
(for purposes of this clause (i), the aggregate amount of an Investment at any
time shall be deemed to be equal to (A) the aggregate amount of cash, together
with the aggregate fair market value of property loaned, advanced, contributed,
transferred or otherwise invested that gives rise to such Investment, minus
(B) the aggregate amount of dividends, distributions or other payments received
in cash in respect of such Investment, provided that in no event shall the
aggregate amount of any Investment be less than zero, and provided further that
the amount of any Investment shall not be reduced by reason of any write-off of
such Investment, nor increased by way of any increase in the amount of earnings
retained in the Person in which such Investment is made that have not been
dividended, distributed or otherwise paid out).

SECTION 6.05. Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries (other than the Financing Subsidiaries) to, declare or make,
or agree to pay or make, directly or indirectly, any Restricted Payment, except
that the Borrower may declare and pay:

(a) dividends with respect to the capital stock of the Borrower payable solely
in additional shares of the Borrower’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Borrower’s common stock) in or with respect to
any taxable year of the Borrower (or any calendar year, as relevant) in amounts
not to exceed 105115% of the amounts that are required to be distributed to:
(i) allow the Borrower to satisfy the minimum distribution requirements imposed
by Section 852(a) of the Code (or any successor thereto) to maintain its
eligibility to be taxed as a regulated investment company for any such taxable
year, (ii) reduce to zero for any such taxable year its liability for federal
income taxes imposed on (y) its investment company taxable income pursuant to
Section 852(b)(1) of the Code (or any successor thereto), or (z) its net capital
gain pursuant to Section 852(b)(3) of the Code (or any successor thereto), and
(iii) reduce to zero its liability for federal excise taxes for any such
calendar year imposed pursuant to Section 4982 of the Code (or any successor
thereto); and

 

78



--------------------------------------------------------------------------------

(c) Subsidiaries of the Borrower may make Restricted Payments to the Borrower;
and

(d) Obligors may make Restricted Payments to repurchase Equity Interests of the
Borrower from officers, directors and employees of the Investment Advisor or the
Borrower or any of its Subsidiaries or their authorized representatives upon the
death, disability or termination of employment of such employees or termination
of their seat on the Board of Directors of the Investment Advisor or the
Borrower or any of its Subsidiaries, in an aggregate amount not to exceed
$500,000 in any calendar year with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $1,000,000 in
any calendar year.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Borrower to the Borrower or to any other Subsidiary
Guarantor.

For the avoidance of doubt, the Borrower shall not declare any dividend to the
extent such declaration violates the provisions of the Investment Company Act
applicable to it.

SECTION 6.06. Certain Restrictions on Subsidiaries. The Borrower will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement (other
than the Loan Documents) that prohibits or restrains, in each case in any
material respect, or imposes materially adverse conditions upon, the incurrence
or payment of Indebtedness, the granting of Liens, the declaration or payment of
dividends, the making of loans, advances, guarantees or Investments or the sale,
assignment, transfer or other disposition of property, except for any
prohibitions or restraints contained in (i) any Indebtedness permitted under
Section 6.01(b) or, (c) or (j), (ii) any Indebtedness permitted under
Section 6.01(e) secured by a Lien permitted under Section 6.02(f) provided that
such prohibitions and restraints are applicable by their terms only to the
assets that are subject to such Lien and (iii) any Indebtedness permitted under
Section 6.01(f) or (g) secured by a Permitted Lien provided that such
prohibitions and restraints are applicable by their terms only to the assets
that are subject to such Lien.

SECTION 6.07. Certain Financial Covenants.

(a) Minimum Stockholder’s Equity. The Borrower will not permit Stockholders’
Equity at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 55% of the total assets of the Borrower and its Subsidiaries as
at the last day of such fiscal quarter (determined on a consolidated basis,
without duplication, in accordance with GAAP) and (ii) the sum of
(x) $200,000,000 plus (y) 50% of the aggregate net proceeds of all sales of
Equity Interests by the Borrower and its Subsidiaries after the Amendment No. 1
Effective Date (other than the proceeds of sales of Equity Interests by and
among the Borrower and its Subsidiaries).

(b) Asset Coverage Ratio. The Borrower will not permit the Asset Coverage Ratio
to be less than 2.25 to 1 at any time.

 

79



--------------------------------------------------------------------------------

(c) Consolidated Interest Coverage Ratio. The Borrower will not permit the
Consolidated Interest Coverage Ratio to be less than 2.50 to 1 as of the last
day of any fiscal quarter.

(d) Liquidity Test. The Borrower will not permit the aggregate Value of the
Eligible Portfolio Investments that can be converted to Cash in fewer than 10
Business Days without more than a 5% change in price to be less than 10% of the
Covered Debt Amount for more than 30 Business Days during any period when the
Adjusted Covered Debt Balance is greater than 90% of the Adjusted Borrowing
Base.

(e) Obligors’ Net Worth Test. The Borrower will not permit the Obligors’ Net
Worth to be less than the lesser of (i) $175,000,000 at any time., and
(ii) $160,000,000 plus 100% of the aggregate net cash proceeds of all sales of
Equity Interests by the Borrower after the Amendment No. 1 Effective Date.

SECTION 6.08. Transactions with Affiliates. (a) The Borrower will not, and will
not permit any of its Subsidiaries to, enter into any transactions with any of
its Affiliates, even if otherwise permitted under this Agreement, except
(i) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary (or, in the
case of a transaction between an Obligor and a non-Obligor Subsidiary, not less
favorable to such Obligor) than could be obtained at the time on an arm’s-length
basis from unrelated third parties, (ii) transactions between or among the
Obligors not involving any other Affiliate, (iii) transactions between or among
the Obligors and any SBIC Subsidiary or any “downstream affiliate” (as such term
is used under the rules promulgated under the Investment Company Act) company of
an Obligor at prices and on terms and conditions not less favorable to the
Obligors than could be obtained at the time on an arm’s-length basis from
unrelated third parties, (iv) Restricted Payments permitted by Section 6.05,
(v) the transactions provided in the Affiliate Agreements as the same may be
amended in accordance with Section 6.11(b) or (vi) existing transactions with
Affiliates as set forth in Schedule 6.08.

(b) The Borrower will not, and will not permit any of its Subsidiaries to, enter
into any transactions with any issuer of an Affiliate Investment (including any
Investment that becomes an Affiliate Investment as a result of such transaction
or any modification to an existing Affiliate Investment), even if otherwise
permitted under this Agreement, except transactions in the ordinary course of
business that are either (i) on terms and conditions not less favorable to the
Borrower or such Subsidiary than could be obtained at the time on an
arm’s-length basis from unrelated third parties or (ii) in the nature of an
amendment, supplement or modification to any such Affiliate Investment on terms
and conditions that are similar to those obtained by debt or equity investors in
similar types of investments in which such investors do not have the controlling
equity interest, in each case, as reasonably determined in good faith by the
Borrower.

SECTION 6.09. Lines of Business. The Borrower will not, nor will it permit any
of its Subsidiaries to, engage to any material extent in any business other than
in accordance with its Investment Policies.

SECTION 6.10. No Further Negative Pledge. The Borrower will not, and will not
permit any of its Subsidiaries (other than Immaterial Subsidiaries) to, enter
into any agreement,

 

80



--------------------------------------------------------------------------------

instrument, deed or lease which prohibits or limits the ability of any Obligor
to create, incur, assume or suffer to exist any Lien upon any of its properties,
assets or revenues, whether now owned or hereafter acquired, or which requires
the grant of any security for an obligation if security is granted for another
obligation, except the following: (a) this Agreement and the other Loan
Documents, the Term Loan Credit Facility and all documents related thereto and
documents with respect to Indebtedness permitted under Section 6.01(b);
(b) covenants in documents creating Liens permitted by Section 6.02 (including
covenants with respect to Designated Indebtedness Obligations or Designated
Indebtedness Holders under (and, in each case, as defined in) the Guarantee and
Security Agreement) prohibiting further Liens on the assets encumbered thereby;
(c) customary restrictions contained in leases not subject to a waiver; and
(d) any other agreement that does not restrict in any manner (directly or
indirectly) Liens created pursuant to the Loan Documents on any Collateral
securing the “Secured Obligations” under and as defined in the Guarantee and
Security Agreement and does not require the direct or indirect granting of any
Lien securing any Indebtedness or other obligation by virtue of the granting of
Liens on or pledge of property of any Obligor to secure the Loans or any Hedging
Agreement.

SECTION 6.11. Modifications of Indebtedness and Affiliate Agreements. The
Borrower will not, and will not permit any of its Subsidiaries to, consent to
any modification, supplement or waiver of:

(a) any of the provisions of any agreement, instrument or other document
evidencing or relating to any Term Loan Indebtedness, Secured Longer-Term
Indebtedness, Unsecured Longer-Term Indebtedness or Unsecured Shorter-Term
Indebtedness that would result in such Indebtedness not meeting the requirements
of the definition of “Term Loan Indebtedness”, “Secured Longer-Term
Indebtedness”, “Unsecured Longer-Term Indebtedness” andor “Unsecured
Shorter-Term Indebtedness”, as applicable, set forth in Section 1.01 of this
Agreement, unless, in the case of Unsecured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Unsecured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement);

(b) any of the Affiliate Agreements, unless such modification, supplement or
waiver is not materially less favorable to the Borrower than could be obtained
on an arm’s-length basis from unrelated third parties.

The Administrative Agent hereby acknowledges and agrees that the Borrower may,
at any time and from time to time, without the consent of the Administrative
Agent, freely amend, restate, terminate, or otherwise modify any documents,
instruments and agreements evidencing, securing or relating to Indebtedness
permitted pursuant to Section 6.01(d) and (e), including increases in the
principal amount thereof, modifications to the advance rates and/or
modifications to the interest rate, fees or other pricing terms, provided that
no such amendment, restatement or modification shall, unless Borrower complies
with the terms of Section 5.08(a) (i) hereof, cause a Financing Subsidiary to
fail to be a “Financing Subsidiary” in accordance with the definition thereof.

SECTION 6.12. Payments of Term Loans and Longer-Term Indebtedness. The Borrower
will not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to,

 

81



--------------------------------------------------------------------------------

purchase, redeem, retire or otherwise acquire for value, or set apart any money
for a sinking, defeasance or other analogous fund for the purchase, redemption,
retirement or other acquisition of or make any voluntary payment or prepayment
of the principal of or interest on, or any other amount owing in respect of, any
Term Loan Indebtedness, Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness (other than (i) the refinancing of Term Loan
Indebtedness, Secured Longer-Term Indebtedness or Unsecured Longer-Term
Indebtedness with Term Loan Indebtedness, Secured Longer-Term Indebtedness or
Unsecured Longer-Term Indebtedness permitted under Section 6.01, or (ii) with
the proceeds of any issuance of Equity Interests, in each case to the extent not
required to be used to prepay Loans), except for (a) regularly scheduled
payments, prepayments or redemptions of principal and interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness (it
being understood that: (w) the conversion features into Permitted Equity
Interests under convertible notes; (x) the triggering of such conversion and/or
settlement thereof solely with Permitted Equity Interests; and (y) any cash
payment on account of interest on such convertible notes made by the Borrower in
respect of such triggering and/or settlement thereof, shall be permitted under
this clause (a)), or (b) payments and prepayments of Term Loan Indebtedness,
Secured Longer-Term Indebtedness required to comply with requirements of
Section 2.08(b), and in the case of Term Loan Indebtedness, Section 2.08(d).

SECTION 6.13. Modification of Investment Policies. Other than with respect to
Permitted Policy Amendments, the Borrower will not amend, supplement, waive or
otherwise modify in any material respect the Investment Policies as in effect on
the Effective Date.

SECTION 6.14. SBIC Guarantee. The Borrower will not, nor will it permit any of
its Subsidiaries to, cause or permit the occurrence of any event or condition
that would result in any recourse to any Obligor under any Permitted SBIC
Guarantee.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan (including, without
limitation, any principal payable under Section 2.08(b) or (c)) when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or under any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of five or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries in or in connection with this Agreement or
any other Loan Document or any amendment or modification hereof or thereof, or
in any report, certificate,

 

82



--------------------------------------------------------------------------------

financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect when made or deemed made
in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.01(e), Section 5.02(a), Section 5.03 (with
respect to the Borrower’s and its Subsidiaries’ existence only, and not with
respect to the Borrower’s and its Subsidiaries’ rights, licenses, permits,
privileges or franchises), Sections 5.08(a) or (b), Section 5.10,
Section 5.12(c) or in Article VI or any Obligor shall default in the performance
of any of its obligations contained in Section 7 of the Guarantee and Security
Agreement or (ii) Section 5.01(f) or Sections 5.02(b), (c) or (d) and, in the
case of this clause (ii), such failure shall continue unremedied for a period of
five or more days after the Borrower has knowledge of such failure;

(e) the Borrower or any Obligor, as applicable, shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those specified in clause (a), (b) or (d) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, taking
into account any applicable grace period;

(g) any event or condition occurs that (i) results in any Material Indebtedness
becoming due prior to its scheduled maturity or (ii) that enables or permits
(with or without the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, unless, in the case of this clause (ii), such event or condition is no
longer continuing or has been waived in accordance with the terms of such
Material Indebtedness such that the holder or holders thereof or any trustee or
agent on its or their behalf are no longer enabled or permitted to cause such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to (1) secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or (2) convertible debt that becomes due as a result of a
contingent mandatory conversion or redemption event; provided that such
conversion or redemption is effectuated only in capital stocksettled only with
Permitted Equity Interests.

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries (other than Immaterial
Subsidiaries) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed and unstayed for a period of 60 or more days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

83



--------------------------------------------------------------------------------

(i) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower or any of its
Subsidiaries (other than Immaterial Subsidiaries) or any combination thereof and
the same shall remain undischarged for a period of 30 consecutive days during
which execution shall not be effectively stayed, or any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of the Borrower
or any of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any
such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(m) an Investment Advisor Departure Event shall occur;

(n) a Change in Control shall occur;

(o) any SBIC Subsidiary shall become the subject of an enforcement action and be
transferred into liquidation status by the SBA;

(p) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments held by Obligors having an aggregate Value in excess of
5% of the aggregate Value of all Portfolio Investments held by Obligors, not be,
valid and perfected (to the extent perfection by filing, registration,
recordation, possession or control is required herein or therein) in favor of
the Collateral Agent (or any Obligor or any Affiliate of an Obligor shall so
assert in writing), free and clear of all other Liens (other than Liens
permitted under Section 6.02 or under the respective Security Documents), except
to the extent that any such loss of perfection results from the failure of the
Collateral Agent to maintain possession of certificates representing securities
pledged under the Guarantee and Collateral Agreement;

 

84



--------------------------------------------------------------------------------

(q) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by any Obligor, or there shall be any actual invalidity of any
guaranty thereunder or any Obligor or any Affiliate of an Obligor shall so
assert in writing; or

(r) the Borrower or any of its Subsidiaries shall cause or permit the occurrence
of any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee.

then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Appointment of the Administrative Agent. Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

SECTION 8.02. Capacity as Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

85



--------------------------------------------------------------------------------

SECTION 8.03. Limitation of Duties; Exculpation. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

SECTION 8.04. Reliance. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel, independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

SECTION 8.05. Sub-Agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

86



--------------------------------------------------------------------------------

SECTION 8.06. Resignation; Successor Administrative Agent. The Administrative
Agent may resign at any time by notifying the Lenders and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower not to be unreasonably withheld (provided that no such consent
shall be required if an Event of Default has occurred and is continuing), to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent’s resignation shall nonetheless become effective
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and (2) the Required Lenders shall perform the duties
of the Administrative Agent (and all payments and communications provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

SECTION 8.07. Reliance by Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

SECTION 8.08. Modifications to Loan Documents. Except as otherwise provided in
Section 9.02(b) or 9.02(c) with respect to this Agreement, the Administrative
Agent may, with the prior consent of the Required Lenders (but not otherwise),
consent to any modification, supplement or waiver under any of the Loan
Documents; provided that, without the prior consent of each Lender, the
Administrative Agent shall not (except as provided herein or in the Security
Documents) release all or substantially all of the Collateral or otherwise
terminate all or substantially all of the Liens under any Security Document
providing for collateral security, agree to additional obligations being secured
by all or substantially all of such collateral security, or alter the relative
priorities of the obligations entitled to the benefits of the Liens created
under the Security Documents with respect to all or substantially all of the
Collateral, except that no such consent shall be required, and the
Administrative Agent is hereby authorized, to release any Lien covering property
that is the subject of either a disposition of property permitted hereunder or a
disposition to which the Required Lenders have consented.

 

87



--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower, to it at:

THL Credit, Inc.

100 Federal St., 31st Floor

Boston, MA 02110

Attention: Terrence W. Olson

Telecopy Number: 617-790-6099

Telephone: 617-790-6010

With a copy to:

THL Credit, Inc.

100 Federal St., 31st Floor

Boston, MA 02110

Attention: Stephanie Paré Sullivan

Telecopy Number: 877-304-9379

Telephone: 617-790-6030

With a copy to:

THL Credit Advisors, LLC

100 Federal St., 31st Floor

Boston, MA 02110

Attention: James K. Hunt

Telecopy Number: 800-454-4424

With a copy to:

Dechert LLP

1095 Avenue of the Americas

New York, NY 10036

Attention: Jay R. Alicandri, Esq.

Telecopy Number: 212-698-3599

 

88



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, to it at:

ING Capital LLC

1325 Avenue of the Americas

New York, New York 10019

Attention: Patrick Frisch

Telephone Number: (646) 424-6912

Telecopy Number: (646) 424-6919

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Terry E. Schimek, Esq.

Telecopy Number: (212) 757-3990

(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2.04 if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

89



--------------------------------------------------------------------------------

(c) Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as a
Debtdomain™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Debtdomain™ or such
equivalent website, provided that the Administrative Agent shall have no
responsibility to maintain access to Debtdomain™ or an equivalent website.

SECTION 9.02. Waivers; Amendments.

(a) No Deemed Waivers Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that, subject to Section 2.16(b), no such agreement shall

(i) increase the Commitment of any Lender without the written consent of such
Lender,

(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,

(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable to a Lender hereunder, or
reduce the amount or waive or excuse any such payment, or postpone the scheduled
date of expiration of any Commitment, without the written consent of each Lender
affected thereby,

(iv) change Section 2.15(b), (c) or (d) in a manner that would alter the pro
rata sharing of payments, or making of disbursements, required thereby without
the written consent of each Lender affected thereby, or

 

90



--------------------------------------------------------------------------------

(v) change any of the provisions of this Section or the percentage in the
definition of the term “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender;

provided further that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent, and (y) the consent of
Lenders holding not less than two-thirds of the total Revolving Credit Exposures
and unused Commitments will be required for (A) any change adverse to the
Lenders affecting the provisions of this Agreement relating to the Borrowing
Base (including the definitions used therein), or the provisions of
Section 5.12(b)(ii), and (B) any release of any material portion of the
Collateral other than for fair value or as otherwise permitted hereunder or
under the other Loan Documents.

(c) Amendments to Security Documents. No Security Document nor any provision
thereof may be waived, amended or modified, nor mayexcept to the extent
otherwise expressly contemplated by the Guaranty and Security Agreement, and the
Liens thereofgranted under the Guaranty and Security Agreement may not be spread
to secure any additional obligations (including any increase in Loans hereunder
and in Term Loans under the Term Loan Credit Facility, but excluding any such
increase pursuant to (x) a Commitment Increase under Section 2.06(f) to an
amountand/or (y) a commitment increase permitted under the Term Loan Credit
Facility to an amount such that immediately after giving effect to such
increase(s), the sum of (i) the total Commitments of all of the Lenders
hereunder and (ii) the aggregate outstanding principal amount of the Term Loans
as of the Commitment Increase Date is not greater than
$125,000,000225,000,000) except to the extent otherwise expressly contemplated
by the Guaranty and Security Agreement with respect to Secured Longer-Term
Indebtedness permitted to be incurred hereunder and except pursuant to an
agreement or agreements in writing entered into by the Borrower, and by the
Collateral Agent with the consent of the Required Lenders; provided that,
subject to Section 2.16(b), (i) without the written consent of the holders of
not less than two-thirds of the total Revolving Credit Exposures and unused
Commitments, no such agreementwaiver, amendment or modification to the Guaranty
and Security Agreement shall (A) release any Obligor representing more than 10%
of the Stockholder’s Equity of the Borrower from its obligations under the
Security Documents, (B) release any guarantor representing more than 10% of the
Stockholder’s Equity of the Borrower under the Guarantee and Security Agreement
from its guarantee obligations thereunder, or (C) amend the definition of
“Collateral” under the Security Documents (except to add additional collateral)
and (ii) without the written consent of each Lender, no such agreement shall
(W) release all or substantially all of the Obligors from their respective
obligations under the Security Documents, (X) release all or substantially all
of the collateral security or otherwise terminate all or substantially all of
the Liens under the Security Documents, (Y) release all or substantially all of
the guarantors under the Guarantee and Security Agreement from their guarantee
obligations thereunder, or (Z) alter the relative priorities of the obligations
entitled to the Liens created under the Security Documents (except in connection
with securing additional obligations equally and ratably with the Loans and
other obligations hereunder) with respect to the collateral security provided
thereby; except that no such consent described in clause (i) or (ii) above shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, to release any Lien covering property (and to release any
such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, or otherwise in accordance with Section 9.15.

 

91



--------------------------------------------------------------------------------

(d) Replacement of Non-Consenting Lender. If, in connection with any proposed
amendment, waiver or consent requiring (i) the consent of “each Lender” or “each
Lender affected thereby,” or (ii) the consent of “two-thirds of the holders of
the total Revolving Credit Exposures and unused Commitments”, the consent of the
Required Lenders is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower shall have
the right, at its sole cost and expense, to replace each such Non-Consenting
Lender or Lenders with one or more replacement Lenders pursuant to
Section 2.17(b) so long as at the time of such replacement, each such
replacement Lender consents to the proposed change, waiver, discharge or
termination.

SECTION 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable documented and
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable fees, charges
and disbursements of up to one counsel for the Administrative Agent and the
Collateral Agent collectively (other than the allocated costs of internal
counsel), in connection with the syndication of the credit facilities provided
for herein, the preparation and administration (other than internal overhead
charges) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iii) and all reasonable out-of-pocket costs, expenses, taxes, assessments
and other charges incurred in connection with any filing, registration,
recording or perfection of any security interest contemplated by any Security
Document or any other document referred to therein.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (other than Taxes or Other Taxes which shall
only be indemnified by the Borrower to the extent provided in Section 2.14),
including the reasonable and documented fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal counsel),
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the

 

92



--------------------------------------------------------------------------------

proceeds therefrom or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the willful misconduct or gross
negligence of such Indemnitee.

The Borrower shall not be liable to any Indemnitee for any special, indirect,
consequential or punitive damages arising out of, in connection with, or as a
result of the Transactions asserted by an Indemnitee against the Borrower or any
other Obligor, provided that the foregoing limitation shall not be deemed to
impair or affect the Obligations of the Borrower under the preceding provisions
of this subsection.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section (and without limiting its obligation to do so), each
Lender severally agrees to pay to the Administrative Agent, as the case may be,
such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of; this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

93



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in clause
(ii) below, any Lender may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld, conditioned or
delayed) of:

(A) the Borrower, provided that (i) no consent of the Borrower shall be required
for an assignment to a Lender, an Affiliate of a Lender, or, if an Event of
Default has occurred and is continuing, any other assignee, and (ii) the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received written notice thereof; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment by a Lender to an Affiliate of a
Lender with prior written notice by such Lender to the Administrative Agent.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than U.S. $1,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

(B) each partial assignment of Commitments or Loans shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement in respect of such Commitments and Loans;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption in substantially the form of
Exhibit A hereto, together with a processing and recordation fee of U.S. $3,500
(which fee shall not be payable in connection with an assignment to a Lender or
to an Affiliate of a Lender), for which the Borrower and the Guarantors shall
not be obligated (except in the case of an assignment pursuant to
Section 2.17(b)); and

(D) the assignee, if it shall not already be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the

 

94



--------------------------------------------------------------------------------

extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.12, 2.13, 2.14 and 9.03 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (e) of this Section.

(c) Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting solely for this purpose as an agent of the Borrower, shall maintain at
one of its offices in New York City a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amount and “stated interest”
for tax purposes of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Registers” and each individually, a “Register”). The
entries in the Registers shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Registers pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Registers shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Special Purposes Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) owned or administered by such Granting
Lender, identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower, the option to provide all or any
part of any Loan that such Granting Lender would otherwise be obligated to make;
provided that (i) nothing herein shall constitute a commitment to make any Loan
by any SPC, (ii) if an SPC elects not to exercise such option or otherwise fails
to provide all or any part of such Loan, the Granting Lender shall, subject to
the terms of this Agreement, make such Loan pursuant to the terms hereof,
(iii) the rights of any such SPC shall be derivative of the rights of the
Granting Lender, and such SPC shall be subject to all of the restrictions upon
the Granting Lender herein contained, and (iv) no SPC shall be entitled to the
benefits of Sections 2.12 (or any other increased costs protection provision),
2.13 or 2.14. Each SPC shall be conclusively presumed to have made arrangements
with its Granting Lender for the exercise of voting and other rights hereunder
in a manner which is acceptable to the SPC, the Administrative Agent, the

 

95



--------------------------------------------------------------------------------

Lenders and the Borrower, and each of the Administrative Agent, the Lenders and
the Obligors shall be entitled to rely upon and deal solely with the Granting
Lender with respect to Loans made by or through its SPC. The making of a Loan by
an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

Each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such
SPC, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof, in respect of claims arising out of this Agreement; provided that
the Granting Lender for each SPC hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage and expense arising
out of their inability to institute any such proceeding against its SPC. In
addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (1) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

(f) Participations. Any Lender may, with the consent of the Borrower (such
consent not to be unreasonably withheld, conditioned or delayed), sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement and
the other Loan Documents (including all or a portion of its Commitments and the
Loans owing to it); provided that (i) the consent of the Borrower shall not be
required (A) for any assignment to a Lender or an Affiliate of a Lender, or
(B) if an Event of Default has occurred and is continuing, (ii) the Borrower
shall be deemed to have consented unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after receiving
notice thereof, (iii) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (iv) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (v) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and the other Loan
Documents. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (g) of this
Section, the Borrower agrees that each

 

96



--------------------------------------------------------------------------------

Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.15(d) as though it were a Lender hereunder.

(g) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.13 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(h) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or assignment to a Federal
Reserve Bank or any other central bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such assignee for such Lender as a party
hereto.

(i) No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to the Borrower or any of its Affiliates or
Subsidiaries without the prior consent of each Lender.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative

 

97



--------------------------------------------------------------------------------

Agent constitute the entire contract between and among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when provided in Section 4.01, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page to this Agreement by telecopy or electronic mail shall be
effective as delivery of a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect validity or enforceability
as a manually executed signature or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowerany
Obligor against any of and all the obligations of the Borrowerany Obligor now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured. The rights of each Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the
nonexclusiveexclusive jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees

 

98



--------------------------------------------------------------------------------

that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Judgment Currency. This is a loan transaction in which the
specification of Dollars and payment in New York City is of the essence, and
Dollars shall be the currency of account in all events relating to Loans. The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to Dollars and transfer to New York City under normal banking
procedures does not yield the amount of Dollars in New York City due hereunder.
If for the purpose of obtaining judgment in any court it is necessary to convert
a sum due hereunder into another currency (the “Other Currency”), the rate of
exchange that shall be applied shall be the rate at which in accordance with
normal banking procedures the Administrative Agent could purchase Dollars with
the Other Currency on the Business Day next preceding the day on which such
judgment is rendered. The obligation of the Borrower in respect of any such sum
due from it to the Administrative Agent or any Lender hereunder or under any
other Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency

 

99



--------------------------------------------------------------------------------

such Entitled Person may in accordance with normal banking procedures purchase
and transfer Dollars to New York City with the amount of the Other Currency so
adjudged to be due; and the Borrower hereby, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in Dollars, the amount (if
any) by which the sum originally due to such Entitled Person in Dollars
hereunder exceeds the amount of Dollars so purchased and transferred.

SECTION 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.13. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more subsidiaries
or affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that any such subsidiary or affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, and the Commitments or the termination of this Agreement or any
provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) to any lender under the Term Loan Credit
Facility and the administrative agent and collateral agent for such lenders
(subject, in each case, to an agreement containing provisions substantially the
same as those of this Section (which may include the Term Loan Credit Facility
if it contains confidentiality provisions substantially the same as those of
this Section)), (h) with the consent of the Borrower or (h, (i) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Loans, (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Loans, (j) to the extent such

 

100



--------------------------------------------------------------------------------

Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower., or (k) in connection with the Lenders’ right to grant
security interest pursuant to Section 9.04(h) to the Federal Reserve Bank or any
other central bank, or subject to an agreement containing provisions
substantially the same as those of this Section, to any other pledgee or
assignee pursuant to Section 9.04(h).

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the Effective Date, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

SECTION 9.14. USA PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

SECTION 9.15. Termination. Promptly upon the Termination Date, the
Administrative Agent shall direct the Collateral Agent to, on behalf of the
Administrative Agent, the Collateral Agent and the Lenders, deliver to Borrower
such termination statements and releases and other documents necessary or
appropriate to evidence the termination of this Agreement, the Loan Documents,
and each of the documents securing the obligations hereunder as the Borrower may
reasonably request, all at the sole cost and expense of the Borrower.

 

101